EXHIBIT 10.8

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, dated June 19, 2003, entered
into by and among Congress Financial Corporation (Florida), a Florida
corporation, in its capacity as agent acting for and on behalf of the parties to
the Loan Agreement (as hereinafter defined) as lenders (in such capacity,
“Agent”), the parties to the Loan Agreement as lenders (individually a “Lender”
and collectively, “Lenders”), Supreme International, Inc., a Delaware
corporation (“Supreme”) and Jantzen, Inc., a Delaware corporation (“Jantzen”,
and together with Supreme, each individually an “Existing Borrower” and
collectively, “Existing Borrowers”), Salant Corporation, a Delaware corporation
(“Salant”), Salant Holding Corporation, a Delaware corporation (“Salant
Holding”, and together with Salant, each individually a “New Borrower” and
collectively, “New Borrowers”), Perry Ellis International, Inc., a Florida
corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation (“PEI
Licensing”), Jantzen Apparel Corp., a Delaware corporation (“Jantzen Apparel”),
BBI Retail, L.L.C., a Florida limited liability company (“BBI”), Supreme I Real
Estate, LLC, a Florida limited liability company (“Supreme I”), Supreme II Real
Estate, LLC, Florida limited liability company (“Supreme II”), Supreme Realty,
LLC, a Florida limited liability company (“Supreme Realty”), Supreme Munsingwear
Canada Inc., a Canada corporation (“Supreme Canada”), and Perry Ellis Real
Estate Corporation, a Delaware corporation (“PE Real Estate”, and together with
Parent, PEI Licensing, Jantzen Apparel, BBI, Supreme I, Supreme II, Supreme
Realty and Supreme Canada, each individually a “Guarantor” and collectively,
“Guarantors”).

 

W  I  T  N  E  S  S  E  T  H :

 

WHEREAS, Agent, Lenders, Existing Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
have made and may make loans and advances and provide other financial
accommodations to Existing Borrowers as set forth in the Loan and Security
Agreement, dated October 1, 2002, by and among Agent, Lenders, Existing
Borrowers and Guarantors (as amended hereby and as the same may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);

 

WHEREAS, Parent has created a newly formed wholly owned subsidiary, Connor
Acquisition Corp. (“Connor” as hereinafter further defined), which is to merge
with and into Salant with Salant as the surviving corporation, with the shares
of capital stock of Connor converted into the shares of the surviving
corporation (so that the surviving corporation shall be a wholly owned
subsidiary of Parent) and the shares of Salant as the surviving corporation
converted into the right to receive certain merger consideration consisting of
cash and shares of capital stock of Parent, all as set forth in, and pursuant
to, the Merger Agreements (as hereinafter defined);



--------------------------------------------------------------------------------

WHEREAS, Existing Borrowers, New Borrowers and Guarantors have requested that
Agent and Lenders amend the Loan Agreement to provide for Agent and Lenders to
make loans and advances and provide other financial accommodations to each New
Borrower under the terms and conditions of the Loan Agreement and that each New
Borrower becomes an additional Borrower under the Loan Agreement, as amended
hereby, and in connection therewith have requested that the Loan Agreement be
amended in order to (1) consent to the formation by Parent of Connor, (2)
consent to the merger of Connor with and into Salant, (3) add each New Borrower
as an additional Borrower, subject to the provisions set forth herein and in the
Loan Agreement, (4) add the grant by New Borrower and New Guarantor to Agent,
for itself and the benefit of Lenders, of a security interest in and lien upon
the assets and properties of such New Borrower to secure the payment and
performance of all obligations of each of them to Agent and Lenders, and (5)
make certain other amendments to the Loan Agreement; and

 

WHEREAS, by this Amendment No. 1, Agent, Lenders, Existing Borrowers, New
Borrowers and Guarantors desire and intend to evidence such consent and
amendments.

 

NOW, THEREFORE, In consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions.

 

1.1 Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

 

(a) “Amendment No. 1” shall mean Amendment No. 1 to Loan and Security Agreement
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

(b) “Commercial Letter of Credit” shall mean any Letter of Credit Accommodation
consisting of a letter of credit issued for the purpose of providing the primary
manner of payment for the purchase price of goods or services by a Borrower in
the ordinary course of the business of such Borrower.

 

(c) “Connor” shall mean Connor Acquisition Corp., a Delaware corporation, and
its successors and assigns.

 

(d) “Existing Salant Lenders” shall mean the lenders to a New Borrower listed on
Exhibit A hereto (and including The CIT Group/Commercial Services, Inc. in its
capacity as agent acting for such lenders) and their respective predecessors,
successors and assigns; sometimes referred to herein individually as an
“Existing Salant Lender”.

 

(e) “Existing Salant Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of a New Borrower or for which such New Borrower
is otherwise liable, as listed on Exhibit B hereto, as the same now exist or may
hereafter be amended, modified,

 

2



--------------------------------------------------------------------------------

supplemented, extended, renewed, restated or replaced; sometimes referred to
herein individually as an “Existing Salant Letter of Credit”.

 

(f) “LC Indemnification Agreement” shall mean the Letter of Credit
Indemnification Agreement, dated of even date herewith, between Agent and The
CIT Group/ Commercial Services, Inc. in its capacity as agent for the Existing
Salant Lenders with respect to certain of the Existing Salant Letters of Credit,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

(g) “Merger” shall mean the merger of Connor with and into Salant, with Salant
as the surviving corporation, pursuant to and in accordance with the terms of
the Merger Agreements.

 

(h) “Merger Agreements” shall mean, collectively, the following (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated, or replaced): (i) the Agreement and Plan of Merger dated February 3,
2003, by and among Connor, Salant and Parent and (ii) all other agreements,
documents or instruments executed or delivered in connection therewith.

 

(i) “Salant” shall mean Salant Corporation, a Delaware corporation, and its
successors and assigns.

 

(j) “Salant Holding” shall mean Salant Holding Corporation, a Delaware
corporation, and its successors and assigns.

 

(k) “Salant Supplemental Financing Agreements” shall mean, collectively, the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated, or replaced): (i) the Guarantee by
Existing Borrowers, Salant Holding and Guarantors in favor of Agent, for itself
and the benefit of Lenders, with respect to the Obligations of Salant, (ii) the
Guarantee by Existing Borrowers, Salant and Guarantors in favor of Agent, for
itself and the benefit of Lenders, with respect to the Obligations of Salant
Holding, (iii) the Pledge and Security Agreement by Parent in favor of Agent
with respect to all of the issued and outstanding shares of Salant, (iv) the
Pledge and Security Agreement by Salant in favor of Agent with respect to all of
the issued and outstanding shares of Salant Holding, (v) the Trademark
Collateral Assignment and Security Agreement by Salant in favor of Agent, (vi)
the Trademark Collateral Assignment and Security Agreement by Salant Holding in
favor of Agent, (vii) the Deposit Account Control Agreements by and among Agent,
each New Borrower and the depository bank at which the deposit accounts of such
New Borrower are maintained, and (viii) all other agreements, documents and
instruments executed and/or delivered in connection with this Amendment No.1 and
any of the foregoing.

 

(l) “Special Reserve” shall mean a Reserve in the amount of $1,000,000
established by Agent as of the date hereof.

 

1.2 Amendments to Definitions.

 

3



--------------------------------------------------------------------------------

(a) All references to the term “Applicable Margin” in the Loan Agreement and
each such reference is hereby amended to mean, at any time, as to the Interest
Rate for Prime Rate Loans and the Interest Rate for Eurodollar Rate Loans the
applicable percentage (on a per annum basis) set forth below if either (i) the
sum of: (A) the Quarterly Average Excess Availability for the immediately
preceding fiscal quarter plus (B) the Excess Cash as of the last day of the
immediately preceding fiscal quarter is at or within the amounts indicated for
such percentage or (ii) the Leverage Ratio as of the last day of the immediately
preceding fiscal quarter (which ratio for this purpose shall be calculated based
on the four (4) immediately preceding fiscal quarters) is at or within the
levels indicated for such percentage:

 

Tier

--------------------------------------------------------------------------------

  

Quarterly Average

Excess Availability

plus Excess Cash

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable
Prime
Rate Margin


--------------------------------------------------------------------------------

    Applicable
Eurodollar
Rate Margin


--------------------------------------------------------------------------------

  1    $45,000,000 or more    2.00 to 1.00 or less    0 %    2  %  2    Greater
than or equal to $35,000,000 and less than $45,000,000    Greater than 2.00 to
1.00 but equal to or less than 3.00 to 1.00    0 %    2  1/4 %  3    Greater
than or equal to $25,000,000 and less than $35,000,000    Greater than 3.00 to
1.00 but equal to or less than 4.00 to 1.00      1/4 %    2  1/2 %  4    Less
than $25,000,000    Greater than 4.00 to 1.00      1/2 %    2  3/4  % 

 

provided, that, (A) the Applicable Margin shall be calculated and established
once each fiscal quarter (commencing with the fiscal quarter ending on October
31, 2003) and shall remain in effect until adjusted thereafter at the end of the
next quarter and (B) the Applicable Margin shall be the lower percentage set
forth above based on (1) the sum of the Quarterly Average Excess Availability
and the Excess Cash as provided above or (2) the Leverage Ratio.

 

(b) All references to the term “Borrower” or “Borrowers” in the Loan Agreement
or any of the other Financing Agreements and each such reference is hereby
amended to include, in addition and not in limitation, each New Borrower.

 

(c) All references to the term “Collateral” in the Loan Agreement and each such
reference is hereby amended to include, in addition and not in limitation, the
assets and properties of New Borrowers at any time subject to the security
interest or lien of Agent for itself and the benefit of Lenders, including the
assets and properties described in Section 9 of this Amendment No. 1.

 

(d) The reference to the amount of “$5,000,000” in the definition of the term
“Eligible Factor Receivables” in the Loan Agreement is hereby deleted and the
amount of “$20,000,000” substituted therefor.

 

4



--------------------------------------------------------------------------------

(e) All references to the term “Factoring Agreements” in the Loan Agreement and
any of the other Financing Agreements and each such reference is hereby amended
to include, in addition and not in limitation, the following in each case as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced: (i) the Non-Notification Factoring Agreement,
dated on or about the date hereof, between The CIT Group/Commercial Services,
Inc. and Salant, and all agreements, documents and instruments at any time
executed and/or delivered by any Borrower or Guarantor in connection therewith;
and (ii) the Non-Notification Factoring Agreement, dated on or about the date
hereof, between The CIT Group/Commercial Services, Inc. and Salant Holding, and
all agreements, documents and instruments at any time executed and/or delivered
by any Borrower or Guarantor in connection therewith.

 

(f) All references to the term “Fee Letter” in the Loan Agreement and any of the
other Financing Agreements and each such reference is hereby amended to include,
in addition and not in limitation, the letter agreement, dated January 17, 2003,
by and among Existing Borrowers, Guarantors and Agent, setting forth certain
fees payable by Borrowers to Agent for the benefit of itself and Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(g) All references to the term “Financing Agreements” in the Loan Agreement and
any of the other Financing Agreements and each such reference is hereby amended
to include, in addition and not in limitation, collectively, this Amendment No.
1 and the Salant Supplemental Financing Agreements.

 

(h) All references to the term “Information Certificate” in the Loan Agreement
or any of the other Financing Agreements and each such reference is hereby
amended to mean the Amended and Restated Information Certificate with respect to
Borrowers (including New Borrowers) and Guarantors included with this Amendment
No. 1 as Exhibit C hereto.

 

(i) All references to the term “Interest Rate” in the Loan Agreement or any of
the other Financing Agreements and each such reference is hereby amended to
mean:

 

(i) Prior to June 19, 2003, subject to clauses (ii) and (iii) below:

 

(A) as to Prime Rate Loans, a rate equal to one-quarter ( 1/4%) percent in
excess of the Prime Rate;

 

(B) as to Eurodollar Rate Loans, a rate equal to two and one-half (2 1/2%)
percent per annum in excess of the Adjusted Eurodollar Rate (in each case, based
on the Eurodollar Rate applicable for the relevant Interest Period, whether such
rate is higher or lower than any rate previously quoted to a Borrower).

 

(ii) Subject to clause (iii) below, effective as of the first (1st) day of the
second month of each fiscal quarter (commencing with the fiscal quarter ending
on October 31, 2003), the Interest Rate payable by each Borrower shall be
increased or decreased, as the case may be, (A) as to Prime Rate Loans, to the
rate equal to the Applicable Margin for Prime Rate Loans on a

 

5



--------------------------------------------------------------------------------

per annum basis in excess of the Prime Rate, and (B) as to Eurodollar Rate
Loans, to the rate equal to the Applicable Margin for Eurodollar Rate Loans on a
per annum basis in excess of the Adjusted Eurodollar Rate.

 

(iii) Notwithstanding anything to the contrary contained in clauses (i) or (ii)
above, the Applicable Margin otherwise used to calculate the Interest Rate for
Prime Rate Loans and Eurodollar Rate Loans shall be the highest percentage set
forth in the definition of the term Applicable Margin for each category of Loans
(without regard to the amount of Quarterly Average Excess Availability or the
Leverage Ratio) plus two (2%) percent per annum, at Agent’ s option, (A) for the
period (1) from and after the effective date of termination or non-renewal of
the Loan Agreement until Agent and Lenders have received full and final payment
of all outstanding and unpaid Obligations which are not contingent and cash
collateral or letter of credit, as Agent may specify, in the amounts and on the
terms required under Section 13.1 of the Loan Agreement for contingent
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (2) from and after the date of the occurrence of an Event of
Default and for so long as such Event of Default is continuing and (B) on Loans
to a Borrower at any time outstanding in excess of the Borrowing Base of such
Borrower (whether or not such excess(es) arise or are made with or without the
knowledge or consent of Agent or any Lender and whether made before or after an
Event of Default).

 

(j) All references to the term “Inventory Loan Limit” in the Loan Agreement or
any of the other Financing Agreements and each such reference is hereby amended
to mean $60,000,000.

 

(k) All references to the term “Letter of Credit Facility Agreements” in the
Loan Agreement and any of the other Financing Agreements and each such reference
is hereby amended to include, in addition and not in limitation, the following
in each case as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced: (i) the Letter of Credit
and Security Agreement, dated on or about the date hereof, by New Borrowers and
Israel Discount Bank of New York and the General Security Agreement, dated on or
about the date hereof, between New Borrowers and Israel Discount Bank of New
York; (ii) the Commitment Letter, dated on or about the date hereof, by and
among New Borrowers and CommerceBank, N.A. and the Commercial Security
Agreement, dated on or about the date hereof, by New Borrowers in favor of
CommerceBank, N.A.; and (iii) the Continuing Letter of Credit Agreement, dated
on or about the date hereof, by and among New Borrowers and HSBC Bank USA and
the General Security Agreement, dated on or about the date hereof, by and among
New Borrowers and HSBC Bank USA.

 

(l) All references to the term “Maximum Credit” in the Loan Agreement or any of
the other Financing Agreements and each such reference is hereby amended to mean
$110,000,000.

 

(m) All references to the term “Reserves” in the Loan Agreement or any of the
other Financing Agreements and each such reference is hereby amended to include,
in addition and not in limitation, the Special Reserve, except that for purposes
of calculating the Excess Availability

 

6



--------------------------------------------------------------------------------

as such term is used in the Loan Agreement, the Special Reserve shall not be
considered in such calculation.

 

(n) All references to the term “The CIT Group/Commercial Services, Inc. (as
successor to Congress Talcott Corporation)” in the Loan Agreement or any of the
other Financing Agreements and each such reference is hereby amended to mean The
CIT Group/Commercial Services, Inc. and its successors and assigns.

 

1.3 Interpretation. For purposes of this Amendment No. 1, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

 

2. Consent. Subject to the terms and conditions contained herein, to the extent
such consent is or may be required under the Loan Agreement, Agent and Lenders
hereby consent to: (a) the formation by Parent of Connor as a wholly-owned
Subsidiary of Parent formed solely for the purpose of merging with Salant
pursuant to the Merger and (b) the Merger.

 

3. Assumption of Obligations; Amendments to Guarantees and Financing Agreements.

 

3.1 Each New Borrower hereby expressly (a) assumes and agrees to be directly
liable to Agent and Lenders, jointly and severally with Existing Borrowers, for
all Obligations under, contained in, or arising pursuant to the Loan Agreement
or any of the other Financing Agreements applicable to Existing Borrowers and as
applied to such New Borrower as a Borrower, (b) agrees to perform, comply with
and be bound by all terms, conditions and covenants of the Loan Agreement and
the other Financing Agreements applicable to Existing Borrowers as applied to
such New Borrower, with the same force and effect as if such New Borrower had
originally executed and been an original Borrower signatory to the Loan
Agreement and the other Financing Agreements, (c) each New Borrower is deemed to
make as to itself and the Existing Borrowers, and is, in all respects, bound by
all representations and warranties made by Existing Borrowers to Agent and
Lenders set forth in the Loan Agreement or in any of the other Financing
Agreements, and (d) agrees that Agent, for itself and the benefit of Lenders,
shall have all rights, remedies and interests, including security interests in
and liens upon the Collateral granted to Agent pursuant to Section 9 hereof,
under and pursuant to the Loan Agreement and the other Financing Agreements,
with respect to such New Borrower and its properties and assets with the same
force and effect as Agent, for itself and the benefit of Lenders, has with
respect to Existing Borrowers and their respective assets and properties, as if
such New Borrower had originally executed and had been an original Borrower
signatory, as the case may be, to the Loan Agreement and the other Financing
Agreements.

 

3.2 Each Existing Borrower, in its capacity as a Guarantor of the payment and
performance of the Obligations of the other Existing Borrowers, and each
Guarantor hereby agrees that each of the Guarantees, dated October 1, 2002, by
the Existing Borrowers and Guarantors in favor of Agent (collectively, the
“Existing Guarantees”) is hereby amended to include New Borrowers as additional
guarantor party signatories thereto, and each New Borrower hereby agrees that
the Existing Guarantees are hereby amended to include such New Borrower as
additional guarantor party signatories thereto. Each New Borrower hereby
expressly (a) assumes and agrees to be

 

7



--------------------------------------------------------------------------------

directly liable to Agent and Lenders, jointly and severally with Guarantors and
Existing Borrowers signatories thereto, for payment and performance of all
Obligations (as defined in the Existing Guarantees), (b) agrees to perform,
comply with and be bound by all terms, conditions and covenants of the Existing
Guarantees with the same force and effect as if such New Borrower had originally
executed and been an original party signatory to each of the Existing Guarantees
as a Guarantor, and (c) agrees that Agent and Lenders shall have all rights,
remedies and interests with respect to such New Borrower and its property under
the Existing Guarantees with the same force and effect as if such New Borrower
had originally executed and been an original party signatory as a Guarantor to
each of the Existing Guarantees.

 

4. Loans. Section 2.1(b)(iii) of the Loan Agreement is hereby amended by
deleting the reference therein to “$40,000,000” and substituting the amount of
“$60,000,000” therefor.

 

5. Letter of Credit Accommodations.

 

5.1 Section 2.2(b) of the Loan Agreement is hereby deleted in its entirety and
the following substituted therefor:

 

“(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrowers shall pay to
Agent, for the benefit of Lenders, (i) a letter of credit fee at a rate equal to
one (1%) percent per annum on the daily outstanding balance of the Letter of
Credit Accommodations consisting of Commercial Letters of Credit for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month and (ii) a letter of credit fee at a rate
equal to two (2%) percent per annum on the daily outstanding balance of all
other Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that Agent may, and upon the written direction of Required Lenders shall,
require Borrowers to pay to Agent for the benefit of Lenders such letter of
credit fee at a rate equal to three (3%) percent per annum on the daily
outstanding balance of the Letter of Credit Accommodations consisting of
Commercial Letters of Credit and at a rate equal to four (4%) percent per annum
on the daily outstanding balance of all other Letter of Credit Accommodations
for: (A) the period from and after the date of termination hereof until Agent
and Lenders have received full and final payment of all Obligations
(notwithstanding entry of a judgment against any Borrower) and (B) the period
from and after the date of the occurrence of an Event of Default for so long as
such Event of Default is continuing as determined by Agent. Such letter of
credit fee shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination of this Agreement.”

 

5.2 Section 2.2(e) of the Loan Agreement is hereby amended to delete the
reference to the amount of “$30,000,000” therein and substitute the amount of
“$60,000,000” therefor.

 

8



--------------------------------------------------------------------------------

6. Fees. Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

“(a) Borrowers shall pay to Agent for the benefit of Lenders monthly an unused
line fee at a rate equal to the percentage (on a per annum basis) set forth
below calculated upon the amount by which $45,000,000 prior to June 19, 2003 and
$80,000,000 on and after June 19, 2003 exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any Obligations are outstanding. Such fee shall be
payable on the first day of each month in arrears. The percentage used for
determining the unused line fee shall be one-quarter ( 1/4%) percent until April
30, 2003 and three-eighths ( 3/8%) percent thereafter, provided, that, effective
as of the first (1st) day of the second month of each fiscal quarter (commencing
with the fiscal quarter ending on October 31, 2003), the percentage used for
determining the unused line fee shall be as set forth below if either (i) the
sum of the Quarterly Average Excess Availability for the immediately preceding
fiscal quarter plus the Excess Cash as of the last day of the immediately
preceding fiscal quarter is at or within the amounts indicated for such
percentage or (ii) the Leverage Ratio as of the last day of the immediately
preceding fiscal quarter (which ratio for this purpose shall be calculated based
on the four (4) immediately preceding fiscal quarters) is at or within the
levels indicated for such percentage:

 

Quarterly Average

Excess Availability plus

Excess Cash

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Unused Line
Fee  Percentage


--------------------------------------------------------------------------------

 

$45,000,000 or more

   2.00 to 1.00 or less      1/4 % 

Greater than or equal to $35,000,000 and less than $45,000,000

   Greater than 2.00 to 1.00 but equal to or less than 3.00 to 1.00      1/4 % 

Greater than or equal to $25,000,000 and less than $35,000,000

   Greater than 3.00 to 1.00 but equal to or less than 4.00 to 1.00      3/8 % 

Less than $25,000,000

   Greater than 4.00 to 1.00      3/8 % 

 

provided, that, (A) the unused line fee percentage shall be calculated and
established once each fiscal quarter (commencing with the fiscal quarter ending
on or after October 31, 2003) and (B) the unused line fee percentage shall be
the lower percentage set forth above based on (1) the sum of the Quarterly
Average Excess Availability plus the Excess Cash as provided above or (2) the
Leverage Ratio.”

 

9



--------------------------------------------------------------------------------

7. Collection of Accounts. Section 6.3(a)(ii) of the Loan Agreement is hereby
amended to delete the amount of “$20,000,0000” referred to therein and
substitute “$35,000,000” therefor.

 

8. Sharing of Payments, Etc. Section 6.9 of the Loan Agreement is hereby amended
to add a new Section 6.9(e) at the end thereof as follows:

 

“(e) Nothing contained in this Section 6.9 shall be construed to require that a
Lender acting in its capacity as a Factor to the extent permitted hereunder who
has purchased any accounts receivable owing by a Borrower or Guarantor to a
third party share any payments received by it as a Factor in respect of such
accounts receivable with any other Lender pursuant to the terms of this Section
6.9.”

 

9. Grant of Security Interest by New Borrowers.

 

9.1 Without limiting the provisions of Section 3 hereof, the Loan Agreement and
the other Financing Agreements, to secure payment and performance of all of its
Obligations, each New Borrower hereby grants to Agent, for itself and the
benefit of Lenders, a continuing security interest in, a lien upon, and a right
of set off against, and each New Borrower hereby assigns to Agent, for itself
and the benefit of Lenders, as security all personal property and interests in
personal property of such New Borrower, whether now owned or hereafter acquired
or existing, and wherever located, including:

 

(a) all Accounts;

 

(b) all general intangibles, including, without limitation, all Intellectual
Property;

 

(c) all goods, including, without limitation, Inventory and Equipment;

 

(d) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(e) all instruments, including, without limitation, all promissory notes;

 

(f) all documents;

 

(g) all deposit accounts;

 

(h) all letters of credit, banker’s acceptances and similar instruments for
which such New Borrower is a beneficiary or otherwise entitled to any payment
(contingent or otherwise), and including all letter-of-credit rights;

 

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured

 

10



--------------------------------------------------------------------------------

party, (iii) goods described in invoices, documents, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and (iv)
deposits by and property of account debtors or other persons securing the
obligations of account debtors;

 

(j) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of such New Borrower now or hereafter held or received by or in transit
to Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of such New Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;

 

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

 

(l) to the extent not otherwise described above, all Receivables;

 

(m) all Records; and

 

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

9.2 Notwithstanding anything to the contrary contained in this Section 9 above,
the types or items of Collateral described in this Section 9 shall not include
any rights or interest in any contract, license or license agreement covering
personal property of New Borrowers, if under the terms of such contract, license
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein to Agent is prohibited and such prohibition
has not been or is not waived or the consent of the other party to such
contract, license or license agreement has not been or is not otherwise
obtained; provided, that, the foregoing exclusion shall in no way be construed
(a) to apply if any such prohibition is unenforceable under the UCC or other
applicable law or (b) so as to limit, impair or otherwise affect Agent’s
unconditional continuing security interests in and liens upon any rights or
interests of such New Borrower in or to monies due or to become due under any
such contract, license or license agreement (including any Receivables).

 

9.3 In the event that Agent has not received evidence in form and substance
satisfactory to Agent that each of the Subsidiaries of Salant set forth on
Exhibit D hereto have been liquidated and dissolved to the extent permitted
hereunder and the assets thereof validly transferred and assigned to a Borrower
or Guarantor by October 31, 2003, promptly upon the request of Agent, as to any
such Subsidiary which shall not have been so liquidated and dissolved and assets
transferred and assigned: (a) Borrowers and Guarantors shall cause each of such
Subsidiaries of Salant to execute and deliver to Agent, in form and substance
satisfactory to Agent, (i) an absolute and unconditional guarantee of payment of
any and all Obligations, (ii) a security agreement granting to Agent a first
priority security interest and lien upon all of the assets of such Subsidiary
(except as otherwise consented to in writing by Agent), (iii) related Uniform

 

11



--------------------------------------------------------------------------------

Commercial Code Financing Statements and the authorization to file the same, and
(b) the Borrowers and Guarantors that are the owner or holder of the Capital
Stock of such Subsidiaries of Salant shall execute and deliver to Agent, in form
and substance satisfactory to Agent, (i) a pledge and security agreement
granting to Agent a first priority pledge of, security interest in and lien
upon, all of the issued and outstanding shares of Capital Stock of such
Subsidiary, and (ii) the original stock certificates or other instruments
evidencing the Capital Stock of such Subsidiary, together with such stock powers
with respect to such Capital Stock as Agent may request, and (c) Borrowers and
Guarantors shall execute and deliver, or shall cause to be executed and
delivered, such other agreements, documents and instruments as Agent may
require, including, but not limited to, supplements and amendments hereto and
other loan agreements or instruments evidencing indebtedness of such Subsidiary
to Agent, including such opinion letters of counsel with respect to such
guarantee, security agreements and related matters as Agent may request.

 

9.4 In the event that Agent does not receive evidence, in form and substance
satisfactory to Agent, that all of the deposit accounts of New Borrower
maintained at SunTrust Bank have been closed and are no longer receiving any
checks or other items, by October 31, 2003, promptly upon Agent’s request,
Borrowers and Guarantors shall cause to be executed and delivered Deposit
Account Control Agreements with respect to any such deposit accounts, duly
authorized, executed and delivered by SunTrust Bank and such New Borrower.

 

9.5 In the event that Agent does not receive evidence, in form and substance
satisfactory to Agent, that all of the deposit accounts of each New Borrower
maintained at JPMorgan Chase Bank as set forth in the Information Certificate or
otherwise have been closed and are no longer receiving any checks or other
items, by October 31, 2003, promptly upon Agent’s request, Borrowers and
Guarantors shall cause to be executed and delivered Deposit Account Control
Agreements with respect to any such deposit accounts, duly authorized, executed
and delivered by JPMorgan Chase Bank and such New Borrower.

 

10. Use of Proceeds. Notwithstanding anything to the contrary contained in the
Loan Agreement, Borrowers shall use a portion of the proceeds of the Loans for
payments of the merger consideration required to be paid to the shareholders of
Salant pursuant to and in accordance with the terms of the Merger Agreements as
in effect on the date hereof and cost, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Amendment No. 1.

 

11. Priority of Liens. Notwithstanding anything to the contrary contained in
Section 5.2 or Section 8.4 of the Loan Agreement, the security interests and
liens granted to Agent under this Amendment No. 1 or any of the other Financing
Agreements in the deposit accounts of Salant and Salant Holding used for retail
store locations, the deposit accounts at SunTrust Bank, N.A. and JPMorgan Chase
Bank of Salant and the deposit accounts of the Subsidiaries of Salant organized
under the laws of a jurisdiction outside of the United States of America, in
each case as listed on the Information Certificate shall be valid but not
perfected security interests in and liens upon such deposit accounts.

 

12. Sale of Assets, Consolidation, Merger, Dissolution, Etc.

 

12



--------------------------------------------------------------------------------

12.1 Section 9.7(c) of the Loan Agreement is hereby deleted in its entirety and
the following substituted therefor:

 

“(c) wind up, liquidate or dissolve except that any Guarantor (other than
Parent) or any Subsidiary of Salant (other than Salant Holding) may wind up,
liquidate and dissolve, provided, that, each of the following conditions is
satisfied, (i) the winding up, liquidation and dissolution of such Guarantor or
Subsidiary shall not violate any law or any order or decree of any court or
other Governmental Authority in any material respect and shall not conflict with
or result in the breach of, or constitute a default under, any indenture,
mortgage, deed of trust, or any other agreement or instrument to which any
Borrower, Guarantor or Subsidiary is a party or may be bound, (ii) such winding
up, liquidation or dissolution shall be done in accordance with the requirements
of all applicable laws and regulations, (iii) effective upon such winding up,
liquidation or dissolution, all of the assets and properties of such Guarantor
or Subsidiary shall be duly and validly transferred and assigned to a Borrower
or another Guarantor, free and clear of any liens, restrictions or encumbrances
other than the security interest and liens of Agent (and Agent shall have
received such evidence thereof as Agent may reasonably require) and Agent shall
have received copies of such deeds, assignments or other agreements as Agent may
request to evidence and confirm the transfer of such assets of such Guarantor or
Subsidiary to a Borrower or Guarantor, (iv) Agent shall have received all
documents and agreements that any Borrower, Guarantor or Subsidiary has filed
with any Governmental Authority or as are otherwise required to effectuate such
winding up, liquidation or dissolution, (v) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor or Subsidiary (other than any
Subsidiary of Salant except Salant Holding) to wind up, liquidate or dissolve,
and (vii) as of the date of such winding up, liquidation or dissolution and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred; or”

 

13. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

“9.17 Minimum EBITDA. At any time that the aggregate amount of the Excess
Availability is less than $20,000,000, (a) the EBITDA of Parent and its
Subsidiaries (on a consolidated basis) for the preceding twelve (12) consecutive
months (treated as a single accounting period) as of the end of the most recent
fiscal month for which Agent or any Lender has received financial statements of
Borrowers or Guarantors, shall be not less than $40,000,000 (after giving effect
to the EBITDA of Salant and its Subsidiaries on a pro forma basis in a manner
satisfactory to Agent) and (b) the EBITDA of Parent and its Subsidiaries (on a
consolidated basis) as of

 

13



--------------------------------------------------------------------------------

the end of the most recent two (2) fiscal months, on a combined basis, for which
Agent or any Lender has received financial statements of Borrowers or Guarantors
shall be positive.”

 

14. Assignments; Participations. Agent hereby confirms that its consent to the
assignment by a Lender of a portion of such Lender’s rights and obligations
under the Loan Agreement to one or more Eligible Transferees as required under
Section 13.7(a) of the Loan Agreement shall not be unreasonably withheld.

 

15. Existing Salant Letters of Credit.

 

15.1 Borrowers and Guarantors confirm and acknowledge that Agent, on behalf of
Lenders, and for the account of Borrowers and Guarantors, has agreed to
indemnify and reimburse the Existing Salant Lenders for certain liabilities of
the Existing Salant Lenders in connection with or related to certain of the
Existing Salant Letters of Credit as set forth in the LC Indemnification
Agreement. Without limiting any other rights of Agent and Lenders or other
obligations and liabilities of Borrowers and Guarantors, each Borrower shall
reimburse Agent on demand (or, at its option, Agent may charge the loan account
of any Borrower or Guarantor) for all liability, loss, costs, damage or expense
(including, but not limited to, attorneys’ fees and expenses) which Agent or any
Lender may suffer or incur by reason of any reimbursement or payment to any
Existing Salant Lender in connection with the Existing Salant Letters of Credit
or any other cause or matter arising out of or relating to the LC
Indemnification Agreement. The Existing Salant Letters of Credit that are
subject to the LC Indemnification Agreement shall constitute Letter of Credit
Accommodations and shall be subject to a Reserve in the full amount of the
liability of Agent to the Existing Salant Lenders (contingent or otherwise)
pursuant to the LC Indemnification Agreement. The Reserve shall be reduced to
the extent of any payment by Agent to an Existing Salant Lender in respect of or
in connection with an Existing Salant Letter of Credit and, except as Agent may
otherwise determine, shall not terminate as to any undrawn amounts under an
Existing Salant Letter of Credit (and interest and fees related thereto) until
Agent shall receive the written agreement of Existing Salant Lenders (or the
agent on their behalf), in form and substance satisfactory to Agent, that Agent
and Lenders have no further liability to Existing Salant Lenders in respect
thereof.

 

15.2 Agent is irrevocably authorized to pay any Existing Salant Lender any
amounts demanded by such Existing Salant Lender under the LC Indemnification
Agreement without regard to any dispute or claim that any Borrrower or Guarantor
may have or assert against any Existing Salant Lender or any issuer of any
Existing Salant Letter of Credit, Agent or any party to any Existing Salant
Letter of Credit and Borrowers and Guarantors shall indemnify and pay to Agent
as set forth above, without offset, defense or counterclaim of any kind, nature
or description.

 

15.3 In addition, Agent is transferring the liability to the issuer of certain
of the Existing Salant Letters of Credit from the Existing Salant Lenders to
Agent (on behalf of Lenders and for the account of Salant) as set forth in the
letter agreement, dated of even date herewith, by and among such issuer, The CIT
Group/Commercial Services, Inc. as agent for the other Existing Salant Lenders,
Agent, Salant and Salant Holding. The Existing Salant Letters of Credit that are

 

14



--------------------------------------------------------------------------------

so transferred shall constitute Letter of Credit Accommodations and shall be
subject to a Reserve in the full amount of the liability of Agent to the issuer
thereof (contingent or otherwise).

 

16. Representations, Warranties and Covenants. Borrowers (including New
Borrowers) and Guarantors jointly and severally, represent, warrant and covenant
with and to Agent and Lenders as follows, which representations, warranties and
covenants shall survive the execution and delivery hereof:

 

16.1 This Amendment No. 1 and the Salant Supplemental Financing Agreements have
been duly authorized, executed and delivered by all necessary action on the part
of each Borrower and Guarantor which is a party hereto and thereto and, if
necessary, their respective stockholders, and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers and Guarantors contained herein and therein constitute legal, valid
and binding obligations of Borrowers and Guarantors enforceable against them in
accordance with their terms except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

16.2 No action of, or filing with, or consent of any Governmental Authority,
other than the filing of UCC financing statements, and no approval or consent of
any other party, is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Amendment No. 1
and the Salant Supplemental Financing Agreements.

 

16.3 None of the transactions contemplated by this Amendment No. 1 or the Salant
Supplemental Financing Agreements are in contravention of any applicable law, or
the terms of any agreement to which any Borrower or Guarantor is a party or by
which any property of any Borrower or Guarantor is bound.

 

16.4 As of the date hereof, except as otherwise provided in Section 11 above,
Agent has and will have a valid and perfected first priority security interest
in the assets of New Borrowers, subject only to the liens indicated on Schedule
8.4 to the Information Certificate and the other liens permitted under Section
9.8 of the Loan Agreement.

 

16.5 After giving effect to the amendments provided for herein, including the
new Information Certificate included with this Amendment No. 1, all of the
representations and warranties set forth in the Loan Agreement and the other
Financing Agreements, each as amended hereby, are true and correct in all
material respects on and as of the date hereof as if made on the date hereof,
except to the extent any such representation or warranty is made as of an
earlier specified date, in which case such representation or warranty shall have
been true and correct as of such date.

 

16.6 After giving effect to the amendments provided for herein and the Merger
and other transactions contemplated hereby and in the Merger Agreements, each
Borrower (including each New Borrower) is not insolvent (as such term is defined
in the US Bankruptcy Code and any applicable state law) or will not become
insolvent, and does not have unreasonably small

 

15



--------------------------------------------------------------------------------

capital after the consummation of the transactions contemplated hereby and
thereby to continue to engage in its business and has not incurred liabilities
as a result of the transactions contemplated hereby and thereby that are beyond
its ability to pay as such liabilities mature.

 

16.7 The Merger Agreements and the transactions contemplated thereby have been
duly executed, delivered and performed in accordance with their terms, including
the fulfillment (not the waiver, except as disclosed and consented to by Agent)
of all conditions precedent set forth therein. Pursuant to the Merger Agreements
and the transactions contemplated thereby, Parent has acquired and has good and
marketable title to all of the issued and outstanding shares of Capital Stock of
Salant and Salant has good and marketable title to all of the issued and
outstanding shares of Capital Stock of Salant Holding and each of Salant
Caribbean, S.A., Birdhill Limited and Salant Far East Limited (except for 5
shares in the case of Salant Caribbean, S.A., which are issued to Erick Sterkel
Caal and one share in the case of each of Birdhill Limited and Salant Far East
Limited, which are issued to Descona Ltd., a solicitor for the trustee of
Salant), free and clear of all claims, liens, pledges and encumbrances of any
kind, except as permitted under Section 9.8 of the Loan Agreement. The total
amount of the purchase price and other consideration required to be paid by
Parent for all of the issued and outstanding shares of Capital Stock of Salant
does not exceed $92,000,000.

 

16.8 All actions and proceedings required by the Merger Agreements, applicable
law or regulation (including, but not limited to, compliance with the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended and all
applicable securities laws) have been taken and the transactions contemplated
thereby have been duly and validly taken and consummated.

 

16.9 Agent has, on or before the date hereof, received from Borrowers, true,
complete and correct copies of the Merger Agreements, and all notices,
instruments, documents and agreements related thereto, including all exhibits
and schedules thereto.

 

16.10 Borrowers and Guarantors shall take such steps and execute and deliver,
and cause to be executed and delivered, to Agent, such additional UCC financing
statements and termination statements, and other and further agreements,
documents and instruments as Agent may require in order to more fully evidence,
perfect and protect Agent’s first priority security interest in the Collateral
(including the Collateral of New Borrowers).

 

16.11 Each of the Subsidiaries of Salant set forth on Exhibit D hereto, other
than Salant Caribbean, S.A., Birdhill Limited and Salant Far East Ltd., are and
shall continue to be inactive and are not engaged in, and shall not engage in,
any business or commercial activity or hold or own any assets or properties.

 

16.12 On or before the date hereof, Ocean Bank has ceased to be a Letter of
Credit Issuer. On or before July 31, 2003, (a) all Letter of Credit Facility
Agreements with Ocean Bank shall be terminated and of no further force and
effect and Ocean Bank shall not have any security interest in or lien upon any
of the assets or properties of any Borrower or Guarantor and (b) all UCC
financing statements between Ocean Bank as secured party and any Borrower or
Guarantor, as debtor filed with any Governmental Authority prior to the date
hereof shall have been

 

16



--------------------------------------------------------------------------------

terminated of record pursuant to termination statements the filing of which were
duly authorized by Ocean Bank.

 

16.13 As of the date hereof, no Default or Event of Default exists or has
occurred and is continuing.

 

17. Conditions Precedent. The effectiveness of the consent and amendments
contained herein shall only be effective upon the satisfaction of each of the
following conditions precedent in a manner satisfactory to Agent:

 

17.1 Agent shall have received an executed original or executed original
counterparts of this Amendment No. 1 (including all schedules and exhibits
hereto) and the Salant Supplemental Financing Agreements, duly authorized,
executed and delivered by the respective party or parties hereto;

 

17.2 Agent shall have received, in form and substance satisfactory to Agent, (a)
amendments to the Letter of Credit Intercreditor Agreements providing for the
addition of the New Borrowers thereto, and related matters, duly authorized,
executed and delivered by the Letter of Credit Issuers and (b) amendments to the
Factor Assignment Agreements providing for the addition of the New Borrowers
thereto (to the extent that the New Borrowers have been added to or are included
in the arrangements with a Factor), and related matters, duly authorized,
executed and delivered by the Factors and Borrowers and Guarantors;

 

17.3 each of the Merger Agreements and the transactions contemplated thereby
shall have been or shall be duly authorized, executed and delivered by the
respective parties thereto prior to or contemporaneously with the effectiveness
thereof;

 

17.4 all conditions precedent to the obligations of the parties to the Merger
Agreements shall have been fulfilled (and not merely waived, except if approved
in writing by Agent), at or before the consummation of the Merger;

 

17.5 all actions and proceedings required by the Merger Agreements, applicable
law or regulation and the transactions contemplated thereby shall have been duly
and validly taken in accordance with the terms thereof, and all required
consents thereto under any agreement, document or instrument to which Borrowers,
Salant, Salant Holdings or any of their affiliates is a party or by which any of
its or their properties are bound, and all applicable consents or approvals of
each Governmental Authority, shall have been obtained and be in full force and
effect;

 

17.6 no court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits the consummation of the
transactions described in the Merger Agreements or the Financing Agreements or
modifies such transactions, and no governmental or other action or proceeding
shall have been commenced, seeking any injunction, restraining order or other
order which seeks to void or otherwise modify the transactions described in the
Merger Agreements or the Financing Agreements;

 

 

17



--------------------------------------------------------------------------------

17.7 Agent shall have received UCC, Federal and State tax lien and judgment
searches with respect to New Borrowers in all relevant jurisdictions, as
determined by Agent;

 

17.8 Agent shall have received evidence of insurance and loss payee endorsements
required under the Loan Agreement and under the other Financing Agreements with
respect to New Borrowers, in form and substance satisfactory to Agent, and
certificates of insurance policies and/or endorse-ments naming Agent as loss
payee;

 

17.9 the aggregate amount of the Excess Availability of Borrowers as determined
by Agent, as of the date hereof, shall be not less than $40,000,000 after giving
effect to the Loans made or to be made and Letter of Credit Accommodations
issued or to be issued in connection with the Merger and the other transactions
contemplated hereunder and the amount of any fees and expenses payable in
connection therewith (except that for purposes of this Section 17.9, the
calculation of Excess Availability shall be without regard to the limitations of
the Maximum Credit and the Loan Limits as to any Borrower for up to the
aggregate amount of $10,000,000);

 

17.10 Agent shall have received, in form and substance satisfactory to Agent,
all releases, terminations and such other documents as Agent may request to
evidence and effectuate the termination by the Existing Salant Lenders of their
respective financing arrangements with Salant and its Subsidiaries and the
termination and release by it or them, as the case may be, of any interest in
and to any assets and properties of Salant and its Subsidiaries, duly
authorized, executed and delivered by it or each of them, including, but not
limited to, UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and Salant or any of its Subsidiaries, as debtor;

 

17.11 no material adverse change shall have occurred in the assets, business or
prospects of Borrowers and Guarantors since the date of Agent’s latest field
examination (not including for this purpose the field review referred to in
Section 17.12 below) and no change or event shall have occurred which would
impair the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce the Obligations or realize upon the
Collateral;

 

17.12 Agent shall have completed a field review of the Records and such other
information with respect to the Collateral of Salant and its Subsidiaries as
Agent may require to determine the amount of Loans available to Salant and
Salant Holding (including, without limitation, current perpetual inventory
records and/or roll-forwards of Accounts and Inventory through the date of
closing and test counts of the Inventory in a manner satisfactory to Agent,
together with such supporting documentation as may be necessary or appropriate,
and other documents and information that will enable Agent to accurately
identify and verify the Collateral), the results of which in each case shall be
satisfactory to Agent, not more than three (3) Business Days prior to the date
hereof;

 

17.13 Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral (other than the Senior Note Priority Collateral, the Letter of
Credit Issuer Priority Collateral and certain deposit accounts to the extent set
forth in Section 11 hereof) and a valid perfected second priority

 

18



--------------------------------------------------------------------------------

security interest in all other Collateral (other than certain deposit accounts
to the extent set forth in Section 11 hereof);

 

17.14 Agent shall have received Borrowers’ projected financial statements for
the period from the date hereof through January 31, 2004, which shall be
prepared on a monthly basis, together with a certificate, dated the date hereof,
of the chief financial officer or chief executive officer of Parent stating that
such projected financial statements were prepared by such officer of Parent in
good faith and are based on assumptions that are believed by such officer in
good faith to be reasonable in light of all facts and circumstances known to
Parent at such time, all of which shall be reasonably satisfactory to Agent;

 

17.15 Agent shall have received, in form and substance satisfactory to Agent,
all consents, waivers, acknowledgments and other agreements from third persons
which Agent may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral (including the
Collateral of New Borrowers) or to effectuate the provisions of this Amendment
No.1 and the other Financing Agreements;

 

17.16 Agent shall have received, in form and substance satisfactory to Agent,
the Information Certificate duly authorized, executed and delivered by Borrowers
and Guarantors;

 

17.17 New Borrowers shall have authorized Agent to prepare and file such Uniform
Commercial Code financing statements and other documents and instruments which
Agent has determined are necessary to perfect or continue perfecting the
security interests of Agent in all of the assets now or hereafter owned by New
Borrowers;

 

17.18 Agent shall have received originals of the shares of the stock
certificates representing one hundred percent (100%) of the issued and
outstanding shares of the Capital Stock of the direct and indirect Subsidiaries
of a Borrower or Guarantor which are organized under the laws of a jurisdiction
within the United States of America (in each case together with stock powers
duly executed in blank with respect thereto);

 

17.19 Agent shall have received, in form and substance satisfactory to Agent,
Deposit Account Control Agreements by and among Agent, each New Borrower and
each bank where such New Borrower has a deposit account (other than deposit
accounts used exclusively in connection with an individual retail store location
and for the deposit accounts of New Borrower currently maintained at SunTrust
Bank and JPMorgan Chase Bank), in each case, duly authorized, executed and
delivered by such bank and New Borrower;

 

17.20 Agent shall have received, in form and substance satisfactory to Agent,
true, correct and complete copies of the Merger Agreements, duly executed,
authorized and delivered by each of the parties thereto;

 

17.21 Agent shall have received (i) a copy of the Certificate of Incorporation
(or comparable document), and all amendments thereto, for each New Borrower
certified by the Secretary of State of its jurisdiction of incorporation as of a
recent date certifying that each of the foregoing documents remains in full
force and effect and has not been modified or amended,

 

19



--------------------------------------------------------------------------------

except as described therein and (ii) a certificate from an officer of each
Borrower and Guarantor dated the date hereof certifying that its Certificate of
Incorporation (or comparable document) and all amendments thereto for it remains
in full force and effect and has not been modified or amended as to Existing
Borrowers and Guarantors since the date of the certified copy thereof previously
delivered to Agent prior to the date hereof and as to New Borrowers except as
described therein;

 

17.22 Agent shall have received, in form and substance satisfactory to Agent,
the Officer’s Certificate of Directors’ Resolutions, Corporate By-Laws,
Incumbency and Shareholder’s Consent of each Borrower and each Guarantor (except
as to Parent, without the Shareholder’s Consent) evidencing the adoption and
subsistence of resolutions approving the execution, delivery and performance by
each Borrower and Guarantor of this Amendment No. 1 and the Salant Supplemental
Financing Agreements to which it is a party;

 

17.23 Agent shall have received original good standing certificates (or its
equivalent) from the Secretary of State (or comparable official) from each
jurisdiction where each Borrower and Guarantor conducts business;

 

17.24 Agent shall have received, in form and substance satisfactory to Agent, a
legal opinion of counsel to Borrowers and Guarantors with respect to the matters
contemplated by this Amendment No. 1, the Salant Supplemental Financing
Agreements and the Merger Agreements, and including opinions of counsel
qualified in such jurisdictions as Agent may specify; and

 

17.25 No Default or Event of Default shall exist or have occurred and be
continuing.

 

18. Effect of this Amendment. This Amendment No.1 and the instruments and
agreements delivered pursuant hereto constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersede all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly amended pursuant hereto and except for
the consent expressly granted herein, no other changes or modifications or
waivers to the Financing Agreements are intended or implied, and in all other
respects the Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof. To the extent
that any provision of the Loan Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No.1, the
provisions of this Amendment No.1 shall control.

 

19. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent or Lenders to effectuate the provisions and purposes of this
Amendment No.1.

 

20. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

 

20



--------------------------------------------------------------------------------

21. Binding Effect. This Amendment No.1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

22. Counterparts. This Amendment No.1 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No.1, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No.1 by telecopier shall have the same force and effect as delivery of
an original executed counterpart of this Amendment No.1. Any party delivering an
executed counterpart of this Amendment No.1 by telecopier also shall deliver an
original executed counterpart of this Amendment No.1, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Amendment No.1 as to such party or any other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, INC

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

JANTZEN, INC.

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

SALANT CORPORATION

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

SALANT HOLDING CORPORATION

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

JANTZEN APPAREL CORP.

SUPREME REAL ESTATE I, LLC

SUPREME REAL ESTATE II, LLC

SUPREME REALTY, LLC

BBI RETAIL, L.L.C.

PERRY ELLIS REAL ESTATE CORPORATION

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Secretary, Treasurer, V.P. or Manager, as applicable

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

SUPREME MUNSINGWEAR CANADA INC.

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

 

AGREED:

CONGRESS FINANCIAL CORPORATION

(FLORIDA), as Agent

By:

 

[ILLEGIBLE]

--------------------------------------------------------------------------------

Title:

 

A.V.P

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 1

 

Existing Salant Lenders

 

The CIT Group/Commercial Services, Inc.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDMENT NO. 1

 

Existing Letters of Credit

 

See Attached

 

B-1



--------------------------------------------------------------------------------

THE CIT GROUP//COMMERCIAL SERVICES, INC

Detail Position Report

 

L/C  

Beneficiary

 

Type

  Issue
Date   Expiration
Date   Tol.   Opening
Balance   Unused
Balance   Outstanding
Acceptances   Guarantee
Balance S222222  

*

  SIGHT   01/31/01   02/01/01   0.00   *   *   0.00   0.00 2789449  

*

  SIGHT   04/30/03   07/05/03   3.00   *   *   0.00   0.00 3749464  

*

  SIGHT   12/04/02   06/09/03   5.00   *   *   0.00   0.00 3789673  

*

  SIGHT   05/02/03   06/30/03   5.00   *   *   0.00   0.00 A790680  

*

  SIGHT   06/04/03   08/09/03   5.00   *   *   0.00   0.00 A986762  

*

  SIGHT   03/05/03   09/14/03   5.00   *   *   0.00   0.00 A986781  

*

  SIGHT   04/01/03   06/30/03   3.00   *   *   0.00   0.00 A749452  

*

  SIGHT   11/22/02   07/15/03   5.00   *   *   0.00   0.00 A749532  

*

  SIGHT   02/05/03   07/21/03   3.00   *   *   0.00   0.00 2986806  

*

  SIGHT   04/22/03   06/10/30   3.00   *   *   0.00   0.00 A749462  

*

  SIGHT   12/04/02   06/30/03   0.00   *   *   0.00   A789479  

*

  SIGHT   05/12/03   07/05/03   3.00   *   *   0.00   0.00

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-2



--------------------------------------------------------------------------------

THE CIT GROUP//COMMERCIAL SERVICES, INC

Detail Position Report

 

L/C  

Beneficiary

 

Type

  Issue
Date   Expiration
Date   Tol.   Opening
Balance   Unused
Balance   Outstanding
Acceptances   Guarantee
Balance A790000  

*

  SIGHT   05/12/03   06/14/03   5.00   *   *   0.00   0.00 A790520  

*

  SIGHT   05/30/03   07/11/03   3.00   *   *   0.00   0.00 A986756  

*

  SIGHT   03/04/03   06/10/03   0.00   *   *   0.00   0.00 A926447  

*

  SIGHT   01/06/99   02/09/00   0.00   *   *   0.00   58,032.45 A926450  

*

  SIGHT   01/07/99   12/30/99   0.00   *   *   0.00   105,300.94 A926488  

*

  SIGHT   03/11/99   03/30/00   0.00   *   *   0.00   149,676.20 2789617  

*

  SIGHT   05/01/03   05/30/03   3.00   *   *   0.00   0.00 2790084  

*

  SIGHT   05/19/03   08/14/03   3.00   *   *   0.00   0.00 2790170  

*

  SIGHT   05/16/03   06/25/03   3.00   *   *   0.00   0.00 2790171  

*

  SIGHT   05/16/03   06/30/03   3.00   *   *   0.00   0.00 2790316  

*

  SIGHT   05/20/03   07/05/03   3.00   *   *   0.00   0.00

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-3



--------------------------------------------------------------------------------

THE CIT GROUP//COMMERCIAL SERVICES, INC

Detail Position Report

 

L/C  

Beneficiary

 

Type

  Issue
Date   Expiration
Date   Tol.   Opening
Balance   Unused
Balance   Outstanding
Acceptances   Guarantee
Balance 2790792  

*

  SIGHT   06/11/03   07/19/03   3.00   *   *   0.00   0.00 2986793  

*

  SIGHT   04/09/03   06/14/03   3.00   *   *   0.00   0.00 2986797  

*

  SIGHT   04/09/03   06/14/03   3.00   *   *   0.00   0.00 2986801  

*

  SIGHT   04/17/03   08/02/03   3.00   *   *   0.00   0.00 3789803  

*

  SIGHT   05/08/03   07/15/03   5.00   *   *   0.00   0.00 3789880  

*

  SIGHT   05/08/03   06/20/03   3.00   *   *   0.00   0.00 2749455  

*

  SIGHT   11/26/02   03/20/03   5.00   *   *   0.00   16,954.39 2789549  

*

  SIGHT   04/30/03   06/14/03   3.00   *   *   0.00   0.00 2789551  

*

  SIGHT   05/06/03   06/30/03   3.00   *   *   0.00   0.00 2789619  

*

  SIGHT   05/07/03   07/05/03   3.00   *   *   0.00   0.00

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-4



--------------------------------------------------------------------------------

THE CIT GROUP//COMMERCIAL SERVICES, INC

Detail Position Report

 

L/C  

Beneficiary

 

Type

  Issue
Date   Expiration
Date   Tol.   Opening
Balance   Unused
Balance   Outstanding
Acceptances   Guarantee
Balance 2789620  

*

  SIGHT   04/30/03   07/30/03   3.00   *   *   0.00   0.00 2789621  

*

  SIGHT   04/30/03   06/30/03   3.00   *   *   0.00   0.00 2789861  

*

  SIGHT   05/15/03   08/04/03   3.00   *   *   0.00   0.00 2789862  

*

  SIGHT   08/09/03   07/10/03   3.00   *   *   0.00   0.00 2986780  

*

  SIGHT   04/09/03   06/30/03   3.00   *   *   0.00   0.00 2986802  

*

  SIGHT   04/17/03   06/30/03   3.00   *   *   0.00   0.00 3986777  

*

  SIGHT   04/01/03   07/30/03   3.00   *   *   0.00   0.00 3986778  

*

  SIGHT   04/01/03   06/30/03   5.00   *   *   0.00   0.00 3986803  

*

  SIGHT   04/17/03   08/14/03   3.00   *   *   0.00   0.00

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-5



--------------------------------------------------------------------------------

THE CIT GROUP//COMMERCIAL SERVICES, INC

Detail Position Report

 

L/C  

Beneficiary

 

Type

  Issue
Date   Expiration
Date   Tol.   Opening
Balance   Unused
Balance   Outstanding
Acceptances   Guarantee
Balance A749457  

*

  SIGHT   12/03/02   03/12/03   5.00   *   *   0.00   187,737.60 A789552  

*

  SIGHT   05/15/03   07/15/03   3.00   *   *   0.00   0.00 A789618  

*

  SIGHT   06/15/03   06/30/03   3.00   *   *   0.00   0.00 A789623  

*

  SIGHT   05/16/03   07/10/03   3.00   *   *   0.00   0.00 A789860  

*

  SIGHT   05/12/03   07/05/03   3.00   *   *   0.00   0.00 A789998  

*

  SIGHT   05/15/03   06/30/03   3.00   *   *   0.00   0.00 A986764  

*

  SIGHT   03/11/03   07/15/03   3.00   *   *   0.00   0.00 A986770  

*

  SIGHT   03/25/03   07/30/03   3.00   *   *   0.00   0.00 A986784  

*

  SIGHT   04/23/03   08/14/03   3.00   *   *   0.00   0.00

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-6



--------------------------------------------------------------------------------

THE CIT GROUP//COMMERCIAL SERVICES, INC

Detail Position Report

 

L/C  

Beneficiary

 

Type

  Issue
Date   Expiration
Date   Tol.   Opening
Balance   Unused
Balance   Outstanding
Acceptances   Guarantee
Balance A986785  

*

  SIGHT   04/09/03   06/14/03   3.00   *   *   0.00   0.00 A986800  

*

  SIGHT   04/14/03   07/15/03   3.00   *   *   0.00   0.00 A986804  

*

  SIGHT   04/17/03   06/30/03   3.00   *   *   0.00   0.00 2789859  

*

  SIGHT   05/06/03   07/15/03   3.00   *   *   0.00   0.00 3789830  

*

  SIGHT   05/05/03   06/20/03   3.00   *   *   0.00   0.00 A749491  

*

  SIGHT   12/26/02   05/30/03   3.00   *   *   0.00   0.00 A749493  

*

  SIGHT   12/26/02   07/30/03   3.00   *   *   0.00   0.00 A749544  

*

  SIGHT   03/03/03   07/29/03   3.00   *   *   0.00   0.00 A789266  

*

  SIGHT   04/18/03   07/15/03   3.00   *   *   0.00   0.00

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-7



--------------------------------------------------------------------------------

A789991  

*

  SIGHT   05/20/03   07/20/03   3.00   *   *   0.00   0.00 A790044  

*

  SIGHT   05/16/03   07/30/03   5.00   *   *   0.00   0.00 A790542  

*

  SIGHT   06/09/03   07/30/03   3.00   *   *   0.00   0.00 A986768  

*

  SIGHT   03/18/03   08/14/03   3.00   *   *   0.00   0.00 A986776  

*

  SIGHT   04/09/03   06/04/03   5.00   *   *   0.00   0.00 A986794  

*

  SIGHT   04/09/03   08/14/03   3.00   *   *   0.00   0.00 A789740  

*

  SIGHT   05/02/03   06/30/03   0.00   *   *   0.00   0.00 A986761  

*

  SIGHT   03/04/03   06/30/03   0.00   *   *   0.00   0.00 A790195  

*

  SIGHT   05/30/03   06/25/03   3.00   *   *   0.00   0,00 A790317  

*

  SIGHT   06/05/03   08/14/03   3.00   *   *   0.00   0.00 A790793  

*

  SIGHT   06/11/03   08/15/03   3.00   *   *   0.00   0.00 A903677  

*

      11/14/03       *     A789815  

*

      07/29/03       *     A790666  

*

      07/09/03       *     A986759  

*

      07/30/03       *    

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-8



--------------------------------------------------------------------------------

2790446  

*

    07/05/03     * A103890     AIRWAY RELEASE       16,161.00 A103890     AIRWAY
RELEASE       7,528.56 A101558     AIRWAY RELEASE       31,125.00 A101558    
AIRWAY RELEASE       41,535.00 A101558     AIRWAY RELEASE       26,104.80
2749455     AIRWAY RELEASE       1,255.00 2749455     ADVANCED DOCUMENT      
15,699.39         Total   *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-9



--------------------------------------------------------------------------------

CONGRESS FINANCIAL    

Congress Financial Corporation

1133 Avenue of the Americas

New York, NY 10036

   

Tel 212 840-2000

www.congressfinancial.com

    LOGO [g17222ex10_8p37.jpg]

SALANT CORP. STANDBY LETTERS OF CREDIT

 

L/C
Number  

Beneficiary

  Issue
Date   Current
Expiration
Data   Outstanding
Balance G199371  

*

  08/07/90   07/31/03   * T216696  

*

  09/22/93   08/30/03   * T220459  

*

  01/04/02   01/04/04   * T238198  

*

  12/06/94   12/10/03   * T288458  

*

  05/l2/99   05/11/04   * T292747  

*

  07/16/91   07/18/03   * T292981  

*

  07/16/92   07/16/03   *               TOTAL     *          

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

06/18/2003

 

L/C NO.   EXPIRATION
DATE   BENEFICIARY   UNUSED
BALANCE 2789616   07/15/2003   *   * 2790384   07/16/2003   *   * 2790446  
07/05/2003   *   * A790668   07/30/2003   *   * 2986775   07/18/2003   *   *
3749527   07/15/2003   *   * A789177   07/30/2003   *   * A789320   07/30/2003  
*   * A789698   07/14/2003   *   * A986786   07/15/2003   *   * A986790  
06/30/2003   *   * 2986791   07/15/2003   *   * A986796   07/15/2003   *   *
FOR LD.B.       *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

L/C NO.   EXPIRATION
DATE   BENEFICIARY   UNUSED
BALANCE 2749509   06/14/2003   *   * 2749528   06/30/2003   *   * 2789261  
07/15/2003   *   * 2789263   07/05/2003   *   * 2789622   06/05/2003   *   *
3749526   07/15/2003   *   * 3749531   06/30/2003   *   * 3903702   05/18/2003  
*   * A749479   07/15/2003   *   * A749500   07/05/2003   *   * A749522  
07/30/2003   *   * A789262   07/16/2003   *   * A789264   06/12/2003   *   *
A789265   07/15/2003   *   * A789297   05/30/2003   *   * A789326   07/25/2003  
*   * A789343   06/19/2003   *   * A789353   06/19/2003   *   * A789358  
06/19/2003   *   * A789376   06/19/2003   *   * A789469   07/30/2003   *   *
A789548   07/16/2003   *   * A789615   07/29/2003   *   * A789670   06/30/2003  
*   * A789733   06/15/2003   *   * A789852   06/30/2003   *   * A789916  
07/10/2003   *   * A789999   06/30/2003   *   * A790083   07/10/2003   *   *
A790641   07/04/2003   *   * A790667   06/30/2003   *   * A790827   07/27/2003  
*   * A790866   07/09/2003   *   * A986771   06/09/2003   *   * A986787  
07/19/2003   *   * A986788   06/14/2003   *   * A986789   06/04/2003   *   *
A986795   07/30/2003   *   * A986798   06/09/2003   *   * A986799   06/14/2003  
*   * A986805   05/30/2003   *   * A983759   07/30/2003   *   *

FOR COMMERCE BANK

    *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDMENT NO. 1

Information Certificate

See Attached

 

C-1



--------------------------------------------------------------------------------

AMENDED and RESTATED

INFORMATION CERTIFICATE

OF

PERRY ELLIS INTERNATIONAL, INC.

AND ITS SUBSIDIARIES

Dated: June 18, 2003

Congress Financial Corporation (Florida), as Agent

777 Brickell Avenue

Miami, Florida 33131

In connection with certain financing provided or to be provided by Congress
Financial Corporation (Florida) in its capacity as agent acting for and on
behalf of certain lenders (in such capacity, “Agent”) and such lenders
(collectively, “Lenders”), each of the undersigned (individually, a “Company”
and, collectively, the “Companies”) jointly and severally represents and
warrants to Agent and Lenders’ the following information about it, its
organizational structure and other matters of interest to Agent and Lenders:

 

1. The full and exact name of each Company as set forth in its certificate of
incorporation (or its certificate of formation or other organizational document
filed with the applicable state governmental authority, as the case may be) is
as follows:

See Exhibit A hereto.

 

2. Each Company uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include, names which
are product names only):

 

Company

 

Trade Names

N/A   N/A

 

3. Each Company is a registered organization of the following type (for example,
corporation, limited partnership, limited liability company, etc.):

 

Company

 

Type

See Exhibit A hereto.  

 

C-2



--------------------------------------------------------------------------------

4. Each Company was organized on the date indicated for such company below,
under the laws of the State indicated below for such Company, and each Company
is in good standing under the laws of such State.

 

Company

 

Date of

Organization

 

Jurisdiction of

Organization

See Exhibit A hereto.

   

 

5. The organizational identification number of each Company issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate “none”):

 

Company

 

Date of

Organization

 

Jurisdiction of

Organization

See Exhibit A hereto.

   

 

6. The Federal Employer Identification Number of each Company is as follows:

 

Company

 

Date of

Organization

 

Jurisdiction of

Organization

See Exhibit A hereto.

   

 

7. Each Company is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states:

 

Company

 

Jurisdiction

See Exhibit A hereto.

 

 

8. Since the date of its organization, the name of each Company as set forth in
its organizational documentation as filed of record with the applicable state
authority has been changed as follows:

 

Company

 

Date of Change

 

Prior Name

 

C-3



--------------------------------------------------------------------------------

In June 1999, Supreme International Corporation changed its name to Perry Ellis
International, Inc., a Florida corporation.

 

9. In the last five years, Perry Ellis International, Inc. (“Perry Ellis”) has
made or entered into the following mergers or acquisitions in excess of $1.0
million:

 

  i. In June 2003, Perry Ellis acquired Salant Corporation for approximately
$91.0 million pursuant to an Agreement and Plan of Merger whereby, Connor
Acquisition Corp., a wholly owned subsidiary of Perry Ellis International, Inc
was merged into and with Salant Corporation.

 

  ii. In March 2002, Perry Ellis acquired the Jantzen business pursuant to an
asset purchase agreement from subsidiaries of VF Corporation for approximately
$24.0 million.

 

  iii.

In November 2000, Perry Ellis acquired various trademarks, including the Mondo
di Marco® trademark from the bankruptcy estate of Mondo, Inc. for $1.75 million.

 

  iv. In July 2000, Perry Ellis acquired the Pro-Player, Artex, Fun Gear and
Salem Sportswear from the bankruptcy estate of Fruit of the Loom, Inc. for
approximately $1.30 million.

 

  v. In April 1999, Perry Ellis acquired Perry Ellis International, Inc., a New
York corporation, pursuant to a stock purchase agreement for approximately $75.0
million from The PEI Trust.

 

  vi. In March 1999, Perry Ellis acquired the John Henry, Manhattan and Lady
Manhattan trademarks and certain manufacturing equipment pursuant to a purchase
agreement for $27.0 million from Salant Corporation, .Frost Bros. Enterprises,
Inc. and Maquiladora Sur, S.A. de C.V.

 

10. The chief executive office and mailing address of each Company is located at
the address indicated for such Company on Schedule 8.2 hereto.

 

11. The books and records of each Company pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
such Company on Schedule 8.2 hereto.

 

12. Each Company has other places of business and/or maintains inventory or
other assets only at the addresses (indicate whether locations are owned, leased
or operated by third parties and if leased or operated by third parties, their
name and address) indicated for such Company on Schedule 8.2 hereto.

 

C-4



--------------------------------------------------------------------------------

13. The places of business or other locations of any assets used by each Company
during the last four (4) months other than those listed above are as indicated
for such Company on Schedule 8.2 hereto.

 

14. Each Company’s assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 8.4 hereto.

 

15. There are no judgments or litigation pending by or against any Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as set
forth on Schedule 8.6 hereto.

 

16. Each Company is in compliance with all environmental laws applicable to its
business or operations except as set forth on Schedule 8.8 hereto.

 

17. No Company has any deposit accounts, investment accounts, securities account
or similar accounts with any bank, savings and loan or other financial
institution, except as set forth on Schedule 8.10 hereto for the purposes and of
the types indicated therein.

 

18. No Company owns or licenses any trademarks, patents, copyrights or other
intellectual property, except as set forth on Schedule 8.11 hereto (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor).

 

19. Each Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Schedule 8.12
hereto.

 

20. The names of the stockholders, (or members or partners, including general
partners and limited partners) of each Company and their holdings are as set
forth on Schedule 8.12 hereto (if stock or other interests are widely held
indicate only holders owning 10% or more of the voting stock or other
interests).

 

21. No Company is a party to or bound by an collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
agreement, description of employees covered, and date of termination).

 

22. No Company is a party to or bound by any “material contract” except as set
forth on Schedule 8.15 hereto. For this purpose a “material contract” means any
contract or other agreement, written or oral, of such Company required to be
filed with the Securities and Exchange Commission.

 

C-5



--------------------------------------------------------------------------------

23. No Company has any “indebtedness” except as set forth on Schedule 9.9
hereto. For this purpose, the term “indebtedness” means any liability, whether
or not contingent, in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Company or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Company in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); all obligations as lessee under leases which have
been, or should be, in accordance with generally accepted accounting principles
recorded as capital leases; any contractual obligation, contingent or otherwise,
of such Company to pay or be liable for the payment of any indebtedness
described in this definition of another party, including, without limitation,
any such indebtedness, directly or indirectly guaranteed, or any agreement to
purchase, repurchase, or otherwise acquire such indebtedness, obligation or
liability or any security therefor, or to provide funds for the payment or
discharge thereof, or to maintain solvency, assets, level of income, or other
financial condition; all obligations with respect to redeemable stock and
redemption or repurchase obligations under any Capital Stock or other equity
securities issued by such Person; all reimbursement obligations and other
liabilities of such Company with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances or similar
documents or instruments issued for such Company’s account; and all indebtedness
of such Company in respect of indebtedness of another party for borrowed money
or indebtedness of another party otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Company, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Company, all as of such time.

 

24. No Company has made any loans or advances or guaranteed or otherwise become
liable for the obligations of any others, except as set forth on Schedule 9.10
hereto.

 

25. No Company has any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None.

 

26. No Company has any commercial tort claims as breach of contract, except as
follows:

1) All breach of contract claims against Premium Wear, Inc. and New England
Business Services, Inc. arising in connection with certain Munsingwear
trademarks and licenses.

2) All claims against Campers World, Eagle Industries, Aris Industries, Inc. and
others arising in connection with the infringement of the Perry Ellis America
trademark.

3) *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-6



--------------------------------------------------------------------------------

27. There is no provision in the certificate of incorporation, certificate of
formation, articles of organization, by-laws or operating agreement of any
Company (as applicable) or the other organizational documents of such Company,
or in the laws of the State of its organization, requiring any vote or consent
of it shareholders, members or other holders of the equity interests therein to
borrow or to authorize the mortgage or pledge of or creation of a security
interest in any assets of such Company or any subsidiary. Such power is vested
exclusively in its Board of Directors (or in the case of a limited partnership,
the general partner that is the signatory hereto, or in the case of a limited
liability company, the manager that is the signatory hereto).

 

28. The officers of each Company and their respective titles are as follows:

See Exhibit A hereto.

The following will have signatory powers as to all transactions of each Company
with Lender:

George Feldenkreis, Oscar Feldenkreis, Timothy B. Page and Rosemary B. Trudeau

 

29. The members of the Board of Directors of each Company (or, if the Company is
a limited partnership, the general partner or, if the Company is a limited
liability company, the managers) are:

See Exhibit A hereto.

 

30. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes).

 

31. Certified Public Accountants for each Company is the firm of:

Name: Deloitte & Touche

Address: 200 South Biscayne Boulevard, Miami, Florida 33131

Partner Handling Relationship: Carlos Sabater

Were statements uncertified for any fiscal year? No

 

C-7



--------------------------------------------------------------------------------

Agent and Lenders shall be entitled to rely upon the foregoing in all respects
and each of the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of the Company for which he or she is signing.

 

Very truly yours, PERRY ELLIS INTERNATIONAL, INC. By:  

/s/ Rosemary B. Trudeau

  Rosemary B. Trudeau, Vice President - Finance

 

C-8



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

A. Company: Perry Ellis International, Inc. and Its Subsidiaries

 

  1. Chief Executive Office

3000 N.W. 107th Avenue, Miami, Florida 33172

 

  2. Location of Books and Records

3000 N.W. 107th Avenue, Miami, Florida 33172

3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party*

  

Name/Address of Lessor or

Third Party, as Applicable

  

Perry Ellis entity

with Operations

3000 N.W. 107th Avenue

Miami, Florida 33172

   Owned    —    Supreme

411 N.E. 19th Avenue

Portland, Oregon 97232

   Leased   

Jantzen, Inc.

411 N.E. 19th Avenue

Portland, Oregon 97323

   Jantzen

101 Mountain View Drive

Seneca, South Carolina 29672

   Owned    —    Jantzen/Supreme

1411 Broadway, 24th Floor

New York, New York 10018

   Leased    Trizechan-Swig LLC    Jantzen

777 N.W. 72nd Avenue

Miami, Florida 33126

   Leased    Miami International Mart Realty, Inc.    Supreme

 

C-9



--------------------------------------------------------------------------------

Address

  

Owned/Leased/

Third Party*

  

Name/Address of Lessor or

Third Party, as Applicable

  

Perry Ellis entity

with Operations

5905 Kennedy Road Mississauga, Ontario

Canada L4Z263

   Third Party    Steele Imports    Supreme Canada

25 West 39th Street

New York, New York 10018

   Leased    Tommy Hilfiger U.S.A., Inc.    Supreme/PEI Licensing

R.B. Apparel

440 West 20th

Hialeah, Florida 33010

   Third Party    R.B. Apparel    Jantzen

14760 Don Julian

City of Industry, California

91746

   Third Party    Third Party Enterprises, Inc.    Supreme 2423 East Firestone
Blvd. Southgate, California 90280    Third Party    Service Connection, Inc.   
Supreme

7525 N.W. 48th Street

Miami, Florida 33166

   Leased    George Feldenkreis    Supreme

4810 N.W. 74th Avenue

Miami, Florida

   Leased    George Feldenkreis    Supreme

SALANT CORPORATION

U.S. Inventory and Asset Locations

 

Salant Executive Offices & Showroom

 

Leased/Owned

   

1114 Avenue of the Americas

New York, NY 10036

  Leased  

Salant

Salant Holding Corp.

Financial Services    

1058 Claussen Road

Suite 101

Augusta, GA 30907

  Leased   Salant

 

C-10



--------------------------------------------------------------------------------

Salant Showroom    

Dallas Market Center

Space No. 2A70

2300 Stemmons Freeway

Dallas, TX 75207

  Leased   Salant Axis Office    

8500 Higuera Street

Culver City, CA 90232

  Leased   Salant Holding Corporation Axis Showroom    

44 West 55 Street

New York, NY 10019

  Leased   Salant Holding Company Tricots Office & Showroom    

1350 Avenue of the Americas

New York, NY 10019

  Leased   Salant Holding Company Distribution Locations    

392 US 321 Bypass

Winnsboro, SC 29180

  Owned  

Salant

Salant Holding Company

264 US 321 Bypass

Winnsboro, SC 29180

  Leased   Third Party Warehouse    

Warehouse Distribution Service*

7900 N.W. 68th Street

Miami, FL 33166

   

Salant

Salant Holding Company

Barthco International Los Angeles*

1000 East 223rd Street

Carson, CA 90745

   

Salant

Salant Holding Company

 

C-11



--------------------------------------------------------------------------------

Third Party Contractor     Drusco*     Salant 3380 N.W. 114th Street     Miami,
FL 33167     Perry Ellis Retail Outlet Stores     See attached schedule 8.15  
Leased  

PERRY ELLIS STORES DIVISION

Lease Expiration Schedule as of 03/26/03

See Salant Listing of Retail Stores in Schedule 8.15

 

  4. Locations of Assets in Prior 4 Months not Listed Above

None.

 

* Will not be used after June 2003.

 

C-12



--------------------------------------------------------------------------------

SCHEDULE 8.4

to

INFORMATION CERTIFICATE

Existing Liens*

 

Name of Company

 

Name of Secured Party

 

Description Of Collateral

 

File No. of Financing

Statement/Jurisdiction

(Optional)

Jantzen, Inc.   105 Capital   Color Copier  

44337 /

Oregon

  VISY Recycling, Inc.  

Ballor VG-HDP

Ballor MP7245

 

1203258 /

South Carolina

Supreme International, Inc.   Ikon Office Solutions, Inc.   See attachment
8.4(a)  

9800000280685 /

Florida

Jantzen Apparel Corp.   State Street Bank and Trust Company   See attachment
8.4(b)  

20760276 /

Delaware

Supreme Realty, LLC   State Farm Life Insurance Company   See attachment 8.4(c)
 

200201586442 /

Florida

    Same as Florida filing  

20501/3266

Miami-Dade, Florida

Perry Ellis International, Inc.   HSBC Bank USA   All personal property owned or
hereinafter acquired  

200200151000 /

Florida

  State Street Bank and Trust Company   See attachment 8.4(d)  

200200703054 /

Florida

  Winthrop Resources Corporation   See attachment 8.4(e)  

200201122349 /

Florida

  IDB Bank   See attachment 8.4(g)  

200201828799 /

Florida

  Commercebank   See attachment 8.4(h)  

20020189046X

Florida

 

C-13



--------------------------------------------------------------------------------

Name of Company

 

Name of Secured Party

 

Description Of Collateral

 

File No. of Financing

Statement/Jurisdiction

(Optional)

  Citicorp Vendor Finance, Inc.   Canon CLC 1120/CP 240  

235521 /

New York

    Same as New York  

00PN61891 /

New York County

Salant Corporation   Banker’s Trust Company*   See attachment 8.4(i)  

575-93

111-1998-706

Peach County Georgia

  General Automation   See attachment 8.4(j)  

093838

New York

  Associates Leasing Inc.   See attachment 8.4(k)  

970303-130937A

South Carolina

  Associates Commercial Corporation   See attachment 8.4(l)  

98-198134

Texas

    See attachment 8.4(m)  

98-198133

Texas

    See attachment 8.4(n)  

98-187961

Texas

    See attachment 8.4(o)  

98-187960

03-00259875

Texas

    See attachment 8.4(p)  

98-153470

Texas

    See attachment 8.4(q)  

98-153469

Texas

    See attachment 8.4(r)  

98-153468

Texas

 

* Please note there are no obligations secured by the lien reflected by this
financing statement and such financing statement will be terminated
post-closing.

 

C-14



--------------------------------------------------------------------------------

LOGO [g17222ex10_8p51.jpg]

 

C-15



--------------------------------------------------------------------------------

Attachment 8.4(b)

SCHEDULE A

 

Debtor

 

Secured Party

JANTZEN APPAREL CORP.  

STATE STREET BANK AND TRUST

COMPANY, AS COLLATERAL AGENT

The financing statement covers all of the Debtor’s right, title and interest in
and to each of the following, in each case, as to each type of property
described below, owned by the Debtor, wherever located and existing
(collectively, the “Collateral”):

 

  (a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently in use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the goodwill of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

  (b) all agreements, permits, consents, orders and franchises, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each case, to the terms of such agreements, permits, authorizations and
franchiser;

 

  (c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Collateral with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages; and

 

  (d) all proceeds of the Collateral for, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, the proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (c) and, to the extent not otherwise included,
all (i) payments under insurance with respect to the Collateral (whether or not
the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral and (ii) cash proceeds of the
foregoing.

 

C-16



--------------------------------------------------------------------------------

Attachment 8.4(c)

EXHIBIT A

to

Financing Statement

naming Supreme Realty, LLC, as Debtor

and State Farm Life Insurance Company, as Secured Party

1. Improvements. All of Debtor’s right, title and interest in and to all
buildings, structures and other improvements now or hereafter constructed,
erected, installed, placed or situated upon that piece, parcel and tract (or
those pieces, parcels or tracts) of land (the “Real Estate”) located in
Miami-Dade County, Florida legally more particularly described on Exhibit B
attached hereto and by this reference thereto made a part hereof (collectively,
the “Improvements”);

2. Appurtenances. All of Debtor’s estate, claim, demand, right, title and
interest, now owned or hereafter acquired, including, without limitation, any
after acquired title, franchise, license, remainder, or reversion, in and to
(i) any land or vaults lying within the right-of-way of any street, avenue, way
passage, highway or alley, open or proposed, vacated or otherwise, adjoining the
Real Estate; (ii) any and all alleys, sidewalks, streets, avenues, strips and
gores of land adjacent, belonging or appertaining to the Real Estate and
Improvements; (iii) all rights of ingress and egress to and from the Real Estate
and all adjoining properties; (iv) storm and sanitary sewer, water, gas,
electric, railway, telephone and all other utility services relating to the Real
Estate and Improvements; (v) all land use, zoning and development rights and
approvals, all air rights, water, water rights, water stock, gas, oil, minerals,
coal and other substances of any kind or character underlying or relating to the
Real Estate or any part thereof, and (vi) each and all of the tenements,
hereditaments, easements, appurtenances, or other rights, liberties,
reservations, allowances and privileges relating to the Real Estate or the
Improvements or in any way now or hereafter appertaining thereto, including
homestead and any other claim at law or in equity (collectively the
“Appurtenances”);

3. Leases. All leasehold estates and the right, title and interest of Debtor in,
to and under any and all leases, subleases, management agreements, arrangements,
concessions or agreements, written or oral, relating to the use and occupancy of
the Real Estate and Improvements or any portion thereof now or hereafter
existing or entered into (collectively, the “Leases”);

4. Rents. All rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in cash or other form), advance rentals and any and all other payments
or benefits now or hereafter derived, directly or indirectly, from the Real
Estate and Improvements, whether under the Leases or otherwise (collectively,
the “Rents”);

5. Contract Rights. All right, title and interest of Debtor in and to any and
all contracts, written or oral, express or implied, now existing or hereafter
entered into or arising, in any manner related to the improvement, use,
operation, sale, conversion or other disposition of any interest in, including,
without limitation, all options to purchase or lease the Real Estate or
Improvements or any portion thereof or interest therein, or any other rights,
interests or greater estates in the rights and properties comprising the
Collateral (as hereinafter defined and described), whether now owned or
hereafter acquired by Debtor (collectively, the “Contract Rights”);

6. Intangible Personal Property. All general intangibles of Debtor, including
without limitation, goodwill, trademarks, trade names, option rights, permits,
licenses, insurance policies and the proceeds therefrom, rights of action and
books and records relating, directly or indirectly to the Real Estate and
Improvements (collectively, the “Intangible Personal Property”);

 

C-17



--------------------------------------------------------------------------------

Attachment 8.4(c) (Cont.)

 

7. Tangible Personal Property. All right, title and interest of Debtor in and to
all fixtures, equipment and tangible personal property of every kind, nature or
description attached or affixed to or situated upon or within the Real Estate of
Improvements, or both, provided the same are used, usable or intended to be used
for or in connection with any present or future use, occupation, operation,
maintenance, management or enjoyment of the Real Estate and Improvements
(collectively, the “Tangible Personal Property”);

8. Proceeds. All proceeds of the conversion, voluntary or involuntary, of any of
the Collateral into cash or other liquidated claims, or that are otherwise
payable for injury to, or the taking or requisitioning of the Collateral,
including all insurance and condemnation proceeds paid or payable with respect
to the Collateral (collectively, the “Proceeds”);

9. Tax and Insurance Deposits. All sums deposited by Debtor to Secured Party, in
escrow, for the payment of real estate and other taxes and insurance premiums
payable on and with respect to the Real Estate and Improvements (collectively,
the “Tax and Insurance Deposits”);

10. Right to Encumber. All of Debtor’s right, power or privilege to further
hypothecate or encumber all or any portion of the property, rights and interests
comprising the Collateral described herein as security for any debt or
obligation; it being intended by this provision that Debtor be divested of the
right, power and privilege to further hypothecate or encumber; or to grant a
mortgage upon or a security interest in any of the Collateral as security for
the payment of any debt or the performance of any obligation without Secured
Party’s prior written consent (the “Right to Encumber”); and

11. Other Rights and Interests. All other property, rights, interests, estates
or claims of every name, kind, character or nature, both in law and in equity,
which Debtor now has or may hereafter acquire in the Real Estate and
Improvements and all other property, rights, interests, estates or claims of any
name, kind, character or nature or properties now owned or hereafter acquired in
the other properties, rights and interests comprising the Collateral as defined
and described herein (collectively, “Other Rights and Interest”).

All of the foregoing-described property, rights and interests, including the
Improvements, Appurtenances, Leases, Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Tax and Insurance Deposits,
Right to Encumber and Other Rights and Interests, being collectively referred to
herein as the “Property.”

IT IS EXPRESSLY PROVIDED, HOWEVER, that the property, rights and interests
included within the foregoing definition of “Property” shall not include any
fixtures, equipment or tangible personal property which is (i) owned by tenants
or lessees of Debtor and of the Real Estate and Improvements or any part or
parts thereof, (ii) owned by any lessors of fixtures, equipment or personal
property leased any such tenants, or (iii) owned by any other occupant of the
Real Estate and Improvements which is not the Debtor.

 

C-18



--------------------------------------------------------------------------------

Attachment 8.4(c) (Cont.)

 

EXHIBIT B

to

Financing Statement

naming Supreme Realty, LLC, as Debtor

and State Farm Life Insurance Company, as Secured Party

LEGAL DESCRIPTION

PARCEL 1: Lots 3, 4, 5, 6, 7, 8 and the South 14.39 feet of Lots 2 and 9, all in
Block 6, of B.I.P. SUBDIVISION, according to the Plat thereof, as recorded in
Plat Book 146, Page 22, of the Public Records of Dade County, Florida.

PARCEL 2: Together with those easements appurtenant to and for the benefit of
the above-described Parcel 1 granted in and created in that certain Declaration
of Covenants, Conditions and Restrictions For Beacon Industrial Park filed in
Official Records Book 16525 at Pages 0623 et seq. of the Public Records of
Miami-Dade County, Florida, as amended by that certain First Amendment to
Declaration of Covenants, Conditions and Restrictions For Beacon Industrial Park
filed in Official Records Book 16829 at Pages 3806 et seq. of the Public Records
of Miami-Dade County, Florida.

 

C-19



--------------------------------------------------------------------------------

Attachment 8.4(d)

SCHEDULE A

 

Debtor

 

Secured Party

PERRY ELLIS INTERNATIONAL, INC.  

STATE STREET BANK AND TRUST

COMPANY, AS COLLATERAL AGENT

The financing statement covers all of the Debtor’s right, title and interest in
and to each of the following, in each case, as to each type of property
described below, owned by the Debtor, wherever located and existing
(collectively, the “Collateral”):

 

  (a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently in use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the goodwill of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

  (b) all agreements, permits, consents, orders and franchises, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each ease, to the terms of such agreements, permits, authorizations and
franchises;

 

  (c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Collateral with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages; and

 

  (d) all proceeds of the Collateral for, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, the proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (c) and to the extent not otherwise included,
all (i) payments under insurance with respect to the Collateral (whether or not
the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral and (ii) cash proceeds of the
foregoing.

 

C-20



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg056.jpg]

 

C-21



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg057.jpg]

 

C-22



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg058.jpg]

 

C-23



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg060.jpg]

 

C-24



--------------------------------------------------------------------------------

Attachment 8.4(i)

RIDER

TO

FINANCING STATEMENT

 

Debtor:  

Salant Corporation

1114 Avenue of the Americas

New York, New York 10036

Secured Party:  

Bankers Trust Company, as trustee

Four Albany Street

New York, New York 10006

This Financing Statement covers the following types (or items) of property
(collectively, “Collateral”):

(1) (A) All of the Debtor’s right to payment for goods sold or leased or for
services rendered, whether or not such right is yet earned by performance (the
“Accounts”); (B) all of Debtor’s general intangibles (as defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof) now or
hereafter existing, owned or acquired, including, without limitation, (i) all
rights to payment in respect of loans or advances, management fees, tax sharing
or allocation fees, royalties, licensing arrangements and pension or tax
refunds, (ii) all patents and copyrights, (iii) all owned or licensed trademarks
and trademark registrations, trade names and trade name registrations and
service marks and service mark registrations, including, without limitation,
those listed in Schedule A hereto, and all of the goodwill of the business
connected with the use of, and symbolized by, each owned or licensed trademark
and trademark registration, trade name and trade name registration and service
mark and service mark registration, and all continuations and extensions
thereof, the right to sue for infringements or dilutions thereof or for injury
to the goodwill associated therewith and all rights corresponding thereto
throughout the world and (iv) to the extent not covered in clauses (i) through
(iii) above all rights of the Debtor under the settlement agreement, dated
March 25, 1992, by and between the Debtor and Perry Ellis International Inc.
(the “PEI Settlement Agreement”) and the “Assumed Licenses” (as such term is
defined in the PEI Settlement Agreement) and the proceeds thereof, including,
without limitation, all of the Debtor’s rights to receive from Perry Ellis
International Inc. the royalties described in section 5(d) or 5(e) of the PEI
Settlement Agreement (such items described in this clause (iv) being
collectively referred to as the “PEI Rights”) (the items described in clauses
(ii) – (iv) are collectively, the “General Intangibles”); (C) all of Debtor’s
now or hereafter existing, owned or acquired chattel paper and instruments
evidencing any obligation to the Debtor arising on account of any Accounts or
General Intangibles; and (D) all of Debtor’s now or hereafter existing, owned or
acquired interest in any returned or repossessed goods the sale or lease of
which shall have given or shall give rise to, and in all guaranties and other
property security the payment of or performance under, any Account, any General
Intangible or any such chattel paper or instruments;

 

C-25



--------------------------------------------------------------------------------

Attachment 8.4(i)

 

(2) All of Debtor’s now or hereafter existing, owned or acquired interest in any
returned or repossessed goods the sale or lease of which shall have given rise
to or shall give rise to, and in all guarantees and other property security the
payment of or performance under, any Account;

(3) All equipment (as defined in the Uniform Commercial Code as in effect in the
State of New York on the date hereof) now or hereafter existing, owned or
acquired, including, without limitation, machinery, equipment, furnishing,
fixtures, vehicles and computers and other electronic data-processing and office
equipment now owned or hereafter acquired by the Debtor and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located, together with all attachments, components, parts, equipment and
accessories whether now or hereafter installed thereon or affixed thereto;

(4) All inventory (as defined in the Uniform Commercial Code as in effect in the
State of New York on the date hereof) now or hereafter existing, owned or
acquired, including, without limitation, (i) inventory, merchandise, goods and
other personal property now owned or hereafter acquired by the Debtor which are
held for sale or lease or are furnished or to be furnished under a contract of
service or which constitute raw materials, work in process or materials used or
consumed or to be used or consumed in the Debtor’s business, or the processing,
packaging, delivery or shipping of the same, and all finished goods, and
(ii) goods which are returned to or repossessed by the Debtor whether or not in
transit, and all accessions and additions thereto and all documents of title
covering any of the foregoing;

 

C-26



--------------------------------------------------------------------------------

Attachment 8.4(i)

 

(5) All of Debtor’s now or hereafter existing, owned or acquired books and
records relating to any of the foregoing; and

(6) All of Debtor’s now or hereafter existing, owned or acquired proceeds
(including, without limitation, all insurance proceeds) of any of the foregoing.

 

C-27



--------------------------------------------------------------------------------

Attachment 8.4(j)

GENERAL AUTOMATION

QUOTE FOR

SALANT

      LOGO [g17222ex10_8pg064a.jpg]

HARDWARE

 

              

Qty

  

Product Number

  

Description

   List
Price    Extended
List Price    Annual
Maint    Extended
Annual
Maint   

1

   CPXG210-0000    ESCALA EPC/S400 SYSTEM    15,840    16,840    1,263    1,263
  

4

   CPUG031-0000    CPU BOARD 504E @360MHZ 4MB 1.2    5,300    21,200    398   
1,580   

2

   CMMG057-0000    512MB MEMORY MODULE    8,600    17,200         

1

   MBRG001-0000    MEMORY BOARD RISER    1,070    1,070         

2

   MSUG097-0P00    9.1 GB HI SPEED DISK DRIVE (1”)    1,620    3,240    162   
324   

4

   MSCG023-000    PCI ULTRA SCSI DE ADAPTER    960    3,840         

1

   MSCG022-0000    PCI ULTRA SCSI SE ADAPTER    480    480         

1

   DRWG004-0000    CAGE FOR S DISKS    250    250         

1

   CDRG015-0P00    600MB INT., 14-32X CD-ROM DRV    350    350    35    35   

1

   PSKGC04-0001    POWER SUPPLY TYPE US               

1

   MTUG028-0P00    12/24 GB INT. 4MM DAT TAPE DRV    2,130    2,130    213   
213   

2

   CKTG091-0000    MOUNT KIT INT, MEDIA-SERT DRWR    60    100    5    10   

1

   [ILLEGIBLE]    SYSTEM CONSOLE (US)    863    863    24    24   

2

   MTSG014-0000    20/40GB EXTERNAL DLT DRV    5,950    11,900    595    1,190
  

1

   CKTG080-000    START & CLEAN UP KIT FOR DLT    350    350    35    35   

1

   CKTG087-0000    RACK MOUNT OPTION-EXT. DEV.    350    350         

2

   CKTG070-0000    1MY SCSI CABLE (68MDV/68MD)    170    340         

1

   CKTG082-0000    RACK MOUNT OPTION-TYPE 2    350    350         

1

   DASG026-000    DAS2900 RAID SISYS-20DRV    18,550    18,550    1,855    1,855
  

1

   MSPG005-0000    DAS2900 ADD L WRITE STOR PROC.    9,850    9,850    885   
885   

2

   CMDG045-0100    8-32MB CACHE MEM OPTION    1,335    2,670    0    0   

1

   CMMG024-0000    32MB MIRRORED CACHE MEMORY    3,550    3,550    0    0   

11

   MSUG084-0000    8.8GB HS SCSIZ DSK(BY 10 OR +)    1,995    21,945    200   
2,195   

1

   PSSG002-0100    REDUN, PWR SUPPLY FOR DAS 2300    1,500    1,500    150   
150   

1

   PSSG004-000    BATTERY BCKUP FOR CACHE    1,500    1,500         

2

   CBLG080-1800    6M RS232 CBL WITH P/P ADAPTER    155    310         

2

   CDLG137-1200    8M FW SE/DE ADP TO DASX300 CBL    150    300         

2

   DCCG085-000    PCI ETHERNET ADPTR 10&100MB/8    330    660         

1

   DCCG087-0000    PCI 8-P ASYN RS252 ADPTR W/BOX    990    990         

1

   CBLG108-0000    15M CBL REMOTE RS232 (25M/25F)    146    146         

1

   CBLG157-1300    2M SCSI-2 CBL (88MO/88MO)    210    210         

1

   MANG0-18-000E    HW+BASIC SW DOC SET-ENGLISH               

1

   MANG031-SPAZ    BASIC HW DOCUMENTATION FOR EPC    62    62    62    62   

1

   MANG065-SPOZ    BASIC HARDWARE DOC. FOR EPC 400    40    40    40    40   

1

   MTKG001-0000    US ADAPT KIT FOR STORAGETEK M U    50    50         

1

   MTUG005-000    STORAGETEK MAG TAPE UNIT 9 TRACK    11,000    11,000    1,440
   1,440   

3

   DOC8008-000    PCI 4-PORT SYNC. COMMUNICATION AD    2,090    6,270         

3

   CBLG173-1900    10M SYNC CABLE V24/V2B    180    480         

[ILLEGIBLE]

   [ILLEGBLE]    56K MODEM FOR RFE    205    265         

1

   208720    SKVA UPS    3,598    3,598       432                               
   HARDWARE TOTAL       164,789       11,842                                  
ONE YEAR WARRATEE ON HARDWARE                         LOGO
[g17222ex10_8pg064b.jpg]            

March 22, 2000    General Automation Confidential    Page 2 of 4

 

C-28



--------------------------------------------------------------------------------

Attachment 8.4(j)

GENERAL AUTOMATION

QUOTE FOR

SALANT

LOGO [g17222ex10_8pg064a.jpg]

AIX & mv. ENTERPRISE SOFTWARE

Qty

 

Product Number

  

Description

   List
Price    Extended
List
Price    Annual
Maint.    Extended
Annual
Maint. 1  

MVEA-BASE-XX

  

MV. ENTERPRISE BASE KIT

   500    500    70    70 349  

MVE-USR

  

MV. ENTERPRISE USER FEE

   350    122,150    70    24,430 1  

MANG 001-000E

   BASIC SOFT LANGUAGE - ENGLISH             1  

MANG 013-SKOH

   [Illegible]             1  

MANG 014-SPOE

   [Illegible]             1  

MANG 015-SPOE

   [Illegible]             1   [Illegible]   

HW+ BASIC SW DOG LANG-ENGLISH

            1  

MEDG001-00HD

  

SOFT DELIVERY ON 4MM VDAT TAPE

            1  

CNHGO60-PABA

   OSI LAYER 1-[Illegible] ; BASE LICENSE    550    550            OSI LAYER
1-[Illegible] ; INCREMENTAL LICENSE    800    800       1  

ENHG-094-SPCE

   OSI STACK C — LIBRARY    50    50       1   [Illegible]    [Illegible] - BASE
LICENSE    450    450       3   [Illegible]    [Illegible] - INCREMENTAL LICENSE
   250    750       1   [Illegible]    [Illegible] - 1 LINE LICENSE    390   
390    48    1  

CNHG170-PABV

   [Illegible] - 2-4 LINES EXT LICENSE    210    210    24    1  

CNHG171-PABW

   [Illegible] LINES EXT LICENSE    630    630    84    1  

CNHG172-PABX

   [Illegible] LINES EXT LICENSE    1,490    1,490    180         REMOTE SERVICE
FACILITY    2,000    2,000       1   [Illegible]    [Illegible] SERVER LIBRARY
   100    100       8   [Illegible]    [Illegible]    95    700    19    153 7  
[Illegible]    [Illegible]    950    6,650    191    1,338 1   [Illegible]   
[Illegible]    5,000    5,000    1,006    1,006 1   [Illegible]    HYPERTEXT
INF. BASE LIB. FOR AIX V4    395    395    79    79                             
  

SOFTWARE TOTAL

      142,975       27,077

 

March 22, 2000

  General Automation Confidential    Page 3 of 4

 

C-29



--------------------------------------------------------------------------------

Attachment 8.4(k)

Description of Equipment

Model

 

         

Serial Number

1. Six(6) New Raymond Reach Trucks    0R30TT                            , 
                                               ,                        
                        ,                   2. Six(6) New Batteries   
18E155W-11    3. Six (6) New Chargers    D1-18-800    4. Five (5) New Raymond
forklifts    537                            ,                        
                        ,                                                 , 
                 5. Five (5) New Batteries    24-E-155W-13    6. Five(5) New
Chargers    D3E24-950   

 

Lesse: Salant Corporation     Lessor: Associates Leasing Inc By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

C-30



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg067.jpg]

 

C-31



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg068.jpg]

 

C-32



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg069.jpg]

 

C-33



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg070.jpg]

 

C-34



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg071.jpg]

 

C-35



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg072.jpg]

 

C-36



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg073.jpg]

 

C-37



--------------------------------------------------------------------------------

SCHEDULE 8.6

to

INFORMATION CERTIFICATE

Pending Litigation

Perry Ellis International, Inc.

*

Salant Corporation

 

1. Closedown of Carrizo Manufacturing Co. S.A. de C.V. and of Maquiladora Sur.,
S.A. de C.V. Facilities in Mexico. Former workers for a Company subsidiary
commenced litigation in Carrizo Labor Court. The workers complained that the
severance that they were provided by the. Company when its subsidiaries closed a
factory in Carrizo was not sufficient. The amount of plaintiffs’ claims is
approximately $700,000. The Labor Court ruled in the Company’s favor and,
thereafter, the workers appealed to the Supreme Court. The Supreme Court sent
the matter back to the Labor Court for further review and they again ruled in
the Company’s favor. The plaintiffs’ appealed again. The Supreme Court again
ruled in the Company’s favor. Notwithstanding this ruling, the plaintiffs are
required to put forth any evidence in their position to support why they are
entitled to more than they received from the Company in the severance agreement.
*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-38



--------------------------------------------------------------------------------

2. Crown Central Equities Corporation v. Perry Ellis Canada Inc. and Simms
Sigal & Co., Ltd. formerly known as American Concept Clothing Co., Inc., Leslie
Thomas Simms, Linda Sigal, Stanley Rosen, and Nicholas Di Paolo. An action was
commenced in October 1992 which has been essentially dormant until December
2002. The action is pending in the Province of Quebec, District of Montreal, NO.
500-05-015553-926. Crown Central Equities Corp.’s (“CCE”) claims that, in
connection with the redemption of its interest in Perry Ellis Canada, the
shareholders of Perry Ellis Canada failed to disclose to CCE the existence of a
license agreement with Anne Klein and that the failure to disclose this License
Agreement damaged the plaintiff in the amount of approximately $680,000
(Canadian). In December 2002, the plaintiff sought to amend the initial
complaint by adding a claim for exemplary damages in the amount of $1,000,000
(Canadian). Counsel for Simms Sigal & Co. Ltd. has filed an objection to the
proposed amended complaint. There is no need to file any responsive pleadings
until there is a determination by the court with regard to the proposed amended
complaint. The Company does not presently have any interest in Perry Ellis
Canada and its involvement in the litigation is by way of providing an
indemnification to Nicholas Di Paolo and Stanley Rosen, both of whom acted as
the Company’s designees on the Board of Directors of Perry Ellis Canada. This
matter is presently being handled by local counsel, Kugler Kandestin by Michael
H. Kay (514-878-2861).

 

C-39



--------------------------------------------------------------------------------

ATTACHMENT TO Schedule 8.6

LOGO [g17222ex10_8pg076.jpg]

February 3, 2003

Deloitte & Touche LLP

200 S. Biscayne Boulevard

Suite 400

Miami, Florida 3313l-9985

Attention: Jenell Milian

Re: Perry Ellis International, Inc.

Ladies and Gentlemen:

We are in receipt of a letter dated January 31, 2003 from Perry Ellis
International, Inc.,  asking  us  to  provide  you  with  certain  information
in connection with your audit of the financial statements of Perry Ellis
International, Inc. as of January 31, 2003 and for the year then ended.

In response to your inquiry, please be advised that we do not and have not
represented Perry Ellis International, Inc. and therefore are hot handling any
matters on behalf of Perry Ellis International, Inc. or any of its subsidiaries.
We represent your client’s, secured lender, Congress Financial Corporation
(Florida), in connection with transactions between Congress Financial
Corporation (Florida) and Perry Ellis International, Inc.

 

Very truly yours, LOGO [g17222ex10_8pg076b.jpg] David W. Morse

 

cc:    Perry Ellis International, Inc.    3000 NW 107th Avenue    Miami, Florida
33172    Attn: Ms. Rosemary B. Trudeau    Congress Financial Corporation
(Florida)    777 Brickell Avenue    Miami, Florida 33131    Attn: Mr. Gary Dixon

 

C-40



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg077.jpg]

February 14, 2003

Deloitte & Touche LLP

Attention: Sergio Manas

200 South Biscayne Boulevard

Suite #400

Miami, FL 33131-9985

Attention: Ms. Jenell Milian

 

Re: Perry Ellis International

Gentlemen:

We have been asked to furnish you certain information with respect to Perry
Ellis International and its referenced subsidiaries, collectively the “Company”
as of January 31, 2003 and as of the date of this letter.

We call your attention to the fact that our engagement by the Company during the
past year has been limited to specific matters as to which we were consulted.
There may be many matters of a legal nature that could have a bearing on the
financial condition of the Company about which we have not been consulted. Our
response then in all respects is limited to those matters on which the Company
has requested our advice.

In the preparation of this response, our procedures have been limited to
inquiring, only from those attorneys currently practicing law in our law firm
who provided to the Company or its referenced subsidiaries substantive attention
(as hereafter defined), whether they were aware of pending litigation or of any
overtly threatened litigation likely to be filed. We define the term
“substantive attention” as the expenditure by a single attorney in the
performance of legal services on behalf of our law firm of more than ten hours
of recorded billable time during the Company’s last fiscal year.

 

C-41



--------------------------------------------------------------------------------

Page Two

February 14, 2003

Deloitte & Touche LLP

 

The term “pending litigation” is limited to actions pending in a State or
Federal court or arbitration proceedings. It does not include administrative,
investigations or proceedings or other potential liabilities.

We consider that the term “threatened litigation” refers to matters in which a
potential claimant has manifested to management or to counsel an awareness of
and present intention to assert a possible claim and does not include unasserted
claims or assessments.

Our response is limited to matters involving our professional engagement as
attorneys for the Company and does not include information received in any other
role. We make no representation of the adequacy of our procedures for your
purposes. Furthermore, we have made no independent review of any of the
transactions, files or contractual arrangements of the Company or its referenced
subsidiaries for purposes of this response.

In those instances in which we have given an opinion below that the case should
be disposed of favorably to the Company, this represents our judgment based on
the facts presently known. There is no assurance that a substantial liability
may not be incurred. In giving this opinion, we intend to indicate only that we
consider it more likely than not that any material portion of such claims should
be defeated.

Subject to the limitations heretofore and hereafter set forth in this letter we
advise you as follows:

1. As of January 31, 2003, there was * owing to us by the Company.

This will confirm that whenever in the course of performing legal services for
the Company or any of its referenced subsidiaries with respect to a matter
recognized to involve an unasserted possible claim or assessment and to which we
have given substantive attention, and we have been specifically requested in
writing by the Company to form and have in fact formed a professional conclusion
regarding the claim, we will advise the Company whenever possible whether the
assertion of a claim is probable and evaluate the likelihood of an unfavorable
outcome.

This firm has not been requested to form and specifically has not formed any
conclusion or rendered any legal advice to the Company pursuant to Financial
Accounting Standard No. 5, as to the necessity for disclosing unasserted
possible claims or the materiality of any such unasserted claims to the
Company’s financial condition.

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

LAW OFFICES, PODHURST ORSECK JOSEFSBERG EATON MEADOW OLIN & PERWIN, P.A. - OF
COUNSEL, WALTER H. BECKHAM, JR.

25 WEST FLAGLER STREET - SUITE 800, MIAMI, FLORIDA 33130-1780

(305) 358-2800

C-42



--------------------------------------------------------------------------------

Page Three

February 14, 2003

Deloitte & Touche LLP

 

Subject to the foregoing, we confirm to you that as of today, we have been
engaged to give substantive attention to or represent the Company in connection
with the following threatened litigation:

1.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

CASE NO. 00-2700-CIV-LENARD/TURNOFF

PERRY ELLIS INTERNATIONAL, INC.,

f/k/a SUPREME INTERNATIONAL, INC., vs.

PREMIUMWEAR, INC., a Minnesota corporation,

f/k/a MUNSINGWEAR, INC.,

On June 30, 2000, this firm filed suit on behalf of Perry Ellis International
against PremiumWear, Inc. alleging breach of a Right of First Refusal Agreement
regarding Perry Ellis’ purchase of the Munsingwear trademarks and licenses. The
complaint alleges breach of contract on the part of PremiumWear by failing to
keep Perry Ellis advised of efforts to sell all or any part of the excluded
trademark and licenses and breach of an implied covenant of good faith and fair
dealing. On January 29, 2001, the complaint was amended to include claims
against New England Business Services, Inc., which purchased all of the
outstanding shares of PremiumWear.

Discovery in this case is ongoing. * No counterclaim has been asserted to date.

We express no opinion with respect to contingent liabilities (except as may be
specifically set forth in this letter) or as to matters not specifically
referred to herein, and under no circumstances are you to infer from anything
stated or not stated herein any such opinion. The information set forth in this
letter is given as of January 31, 2003, and as of the date of this letter, and
we assume no obligation to advise you of changes or additions which may
hereafter be brought to our attention. This response is further limited, where
not inconsistent, by the ABA. Statement of Policy Regarding Lawyers ‘Responses
to Auditors’ Requests for Information (December, 1975.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

LAW OFFICES, PODHURST ORSECK JOSEFSBERG EATON MEADOW OLIN & PERWIN, P.A. - OF
COUNSEL, WALTER H. BECKHAM, JR.

25 WEST FLAGLER STREET - SUITE 800, MIAMI, FLORIDA 33130-1780

(305) 358-2800

C-43



--------------------------------------------------------------------------------

Page Four

February 14, 2003

Deloitte & Touche LLP

 

This letter is solely for your information and assistance in connection with
your audit of the financial statements of the Company. The contents of this
letter are otherwise privileged. Without the prior written consent of a partner
of this firm, this letter is not to be quoted or otherwise referred to in any
financial statements or related documents, nor is it to be filed with or
furnished to any governmental agency or other person.

 

Very truly yours, LOGO [g17222ex10_8pg080.jpg]

Victor M. Diaz, Jr.

 

Cc:   Rosemary B. Trudeau   Vice President of Finance

 

LAW OFFICES, PODHURST ORSECK JOSEFSBERG EATON MEADOW OLIN & PERWIN, P.A. - OF
COUNSEL, WALTER H. BECKHAM, JR.

25 WEST FLAGLER STREET - SUITE 800, MIAMI, FLORIDA 33130-1780

(305) 358-2800

C-44



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg081.jpg]

February 21, 2003

VIA FAX (305-960-13271 &U.S. MAIL

Jenell Milian

Deloitte & Touche, LLP

200 South Biscayne Boulevard

Suite 400

Miami, FL 33131-9985

Dear Ms. Milian:

We are writing this letter as requested by Rosemary Trudeau, Vice president of
Finance of Perry Ellis International (“PEI”), in her letters dated
January 31,2003 as modified by her letter dated February 11, 2003 in connection
with Deloitte & Touche’s audit. As follows is a description of the pending
litigation in which this firm represented PEI as of January 31, 2003:

 

1. Campers’ World v. Perry Ellis, Case No. 02-CV-453 (RPP) (pending in United
States District Court for the Southern District of New York).

Campers’ World (“Campers”), a wholesale apparel distributor sued PEI and Aris
Industries, Inc. (“Aris”), a former PEI licensee of jeans bearing the Perry
Ellis trademark (the “PEI trademark”), seeking a declaratory judgment and
damages. Campers purchased jeans bearing the PEI trademark from Eagle Apparel
(“Eagle”). PEI alleges that Aris impermissibly authorized Eagle to produce jeans
that were beyond the licensing terms of a licensing agreement with it. Campers
subsequently sold the jeans to Costco for retail sale. PEI contends that Campers
sale to Costco was prohibited under its agreement with Aris.

Campers seeks a declaration that the subject jeans were neither counterfeit or
infringing goods. Campers also alleges causes of action for damages against PEI
for injurious falsehood, disparagement of goods, and tortuous interference with
a contractual relation. Campers also alleges breach of contract and breach of
warranty causes of action against Aris.

PEI has denied all of Campers’ claims. PEI has asserted a Counterclaim against
Campers and Cross-Claims against Aris, and its related entities; Europe Craft
Imports, Inc. and ECI Sportswear, Inc., as well as Aris’ president, Arnold Simon
(collectively the “Aris Defendants”) asserting trademark infringement and
related claims. Specifically, PEI has asserted a breach of contract claim
against Aris; a fraud in the inducement claims and a claim for indemnification
against the Aris Defendants and claims for trademark infringement  under  15
U.S.C. §1114,  false  designation  of  origin  under  15 U.S.C. §1125(a), 
trademark  dilution  under  15 U.S.C. §1125(c), common law trademark
infringement and unfair competition against Campers and the Aris Defendants.

 

C-45



--------------------------------------------------------------------------------

The Court has presently set a discovery cut-off of April 1, 2003 with a trial
date of June 16, 2003. However, all counsel have recently requested an extension
of the discovery period until October 1, 2003 with a requested new trial date of
December 17, 2003. To date, Arnold Simon has * dismissed the counts against him
for fraud in the inducement count and indemnification1*. Simon has filed a
motion for summary judgment. Discovery is on-going in the litigation.

*

*

*

 

4. No Other Matters:

From January 31, 2003 to the effective date of this response, February 21, 2003,
there are no new matters. Further, as of this date, to the best of our
knowledge, we are unaware of any unasserted possible claims against PEI.

 

1

PEI has been granted leave to attempt to reassert the fraud in the inducement
claim if it so chooses.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

HALL, DAVID AND JOSEPH, P.A., PENTHOUSE, 1428 BRICKELL AVENUE MIAMI, FLORIDA
33131-3401 — TEL (305) 374-5030 — FAX (305) 374-5033

C-46



--------------------------------------------------------------------------------

We have also been requested to provide you with, the amount in which PEI is
indebted to this firm for legal fees and expenses as of January 31, 2003. As of
January 31, 2003, PEI was indebted to this firm * in legal fees and * in costs.

If you have any further questions or need further information, please do not
hesitate to contact the undersigned.

 

Very truly yours, HALL, DAVID AND JOSEPH, P.A. LOGO [g17222ex10_8pg083.jpg]
Andrew C. Hall

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

HALL, DAVID AND JOSEPH, P.A., PENTHOUSE, 1428 BRICKELL AVENUE MIAMI, FLORIDA
33131-3401 — TEL (305) 374-5030 — FAX (305) 374-5033

C-47



--------------------------------------------------------------------------------

 

   LOGO [g17222ex10_8pg084b.jpg] February 21, 2003    Timothy J. Sinnott B.S.,
M.Sc. (Phys.), LL.B.    416 957 1694 tsinnott@bereskinparr.com    Your
Reference: RBT    Our Reference:   9415-64

PRIVILEGED & CONFIDENTIAL

Rosemary B. Trudeau

Vice President of Finance

Perry Ellis International, Inc.

3000 NW107 Avenue

Miami, Florida

33172, U.S.A.

Dear Ms. Trudeau:

 

Re: Perry Ellis International, Inc.

Updated Financial Statement as of 31 January, 2003

 

This reply is made to your enquiry letter of 31 January, 2003, and your update
letter dated 11 February, 2003, in accordance with the Joint Policy Statement of
the Canadian Bar Association and the Canadian Institute of Chartered
Accountants.

We have acted only as trade mark counsel in certain Canadian trade mark
infringement and opposition matters.

We advise, based on an examination of our records of the matters on which we
have acted, that as of January 31, 2003, and as of the writing of this letter on
21 February, 2003, there were no pending claims against Perry Ellis
International Inc. or unasserted possible claims or assessments against Perry
Ellis International Inc. of which we are aware.

 

  

please send your reply to:

 

Scotia Plaza, 40 King Street West, 40th Floor

Toronto, Ontario, Canada M5H 3Y2

416 364 7311 fax: 416 361 1398

 

Meadowvale Corporate Centre, 2000 Argentia Road

Plaza 4, Suite 430, Mississauga, Ontario, Canada L5N 1W1

905 812 3600 fax: 905 814 0031

 

www.bereskinparr.com

 

C-48



--------------------------------------------------------------------------------

The amount of unpaid or unbilled legal fees and disbursements for services
rendered by us at 31 January, 2003 was *. Perry Ellis International is currently
indebted to the firm of Bereskin & Parr for a total of *.

This letter should not be quoted from or referred to in your financial
statements or in dealings with third parties without our prior written consent.

 

Yours truly, LOGO [g17222ex10_8pg085.jpg] BERESKIN & PARR TJS/hs

 

cc:   Attention: Jenell Milian (305) 960-1327   Deloitte & Touch LLP   200 South
Biscayne Suite 400   Miami, Florida   U.S.A. 33131-9985

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-49



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg086.jpg]   

MIAMI CENTER

201 SOUTH BISCAYNE BOULEVARD

SUITE 3000

MIAMI, FLORIDA 33131

TELEPHONE: 305.373.9400

FACSIMILE: 305.373.9443

www.broadandcassel.com

February 28, 2003

VIA U.S. MAIL AND FACSIMILE

Deloitte & Touche, LLP

200 South Biscayne Boulevard

Suite 400

Miami, Florida 33131-9985

Attn: Jenell Milian

 

Re:

  

Perry Ellis International, Inc. and the following Subsidiaries:

Supreme International, Inc., Jantzen, Inc., PEI Licensing, Inc.,

Jantzen Apparel Corp., BBI Retail, L.L.C., Supreme Munsingwear

Canada Inc., Supreme Realty, LLC, Supreme Real Estate I, LLC,

Supreme Real Estate II, LLC, Perry Ellis Real Estate Corporation,

Perry Ellis International Europe Limited, Perry Ellis International

Group Holdings Limited, Supreme International Co. Canada Limited,

and Supreme International Corporation de Mexico, S.A. de C.V.

Ladies and Gentlemen:

By letters dated January 31, 2003 and February 11, 2003, Rosemary B. Trudeau,
Vice President of Finance of Perry Ellis International, Inc. (together with, the
referenced subsidiaries above, collectively, the “Company”), requested us to
furnish you with certain information in connection with your examination of the
financial statements of the Company at January 31, 2003, and for the year then
ended.

While this firm represents the Company on a regular basis, our engagement has
been limited to specific matters as to which we were consulted by the Company.

Subject to the foregoing and to the last paragraph of this letter, we advise you
that since February 1, 2002, we have not been engaged to give substantive
attention to, or to represent the Company in connection with, any material loss
contingencies coming within the scope of clause (a) of Paragraph 5 of the
Statement of Policy referred to in the last paragraph of this letter.

We note that in its letters to us dated January 31, 2003 and February 11, 2003,
the Company did not specify any matters contemplated by clauses (b) or (c) of
Paragraph 5 of the ABA Statement of Policy, Therefore, we are not giving any
opinion with respect to any contractually assumed obligation or any unasserted
possible claim or assessment.

 

C-50



--------------------------------------------------------------------------------

Deloitte & Touche, LLP

February 28, 2003

Page 2

As of January 31,2003, the Company was indebted to us in the amount of * for
services rendered and expenses. As a matter of firm policy, we do not estimate
unbilled fees.

The information set forth herein is as of February 20, 2003, the date on which
we commenced our internal review procedures for purposes of preparing this
response, except as otherwise noted, and we disclaim any undertaking to advise
you of changes which thereafter may be brought to our attention.

This response is limited by, and in accordance with, the ABA Statement of Policy
Regarding Lawyers’ Responses to Auditors’ Requests for Information (December,
1975); without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any “loss contingencies” is qualified in its entirety by Paragraph 5 of the
Statement and the accompanying Commentary (which is an integral part of the
Statement). Consistent with the last sentence of Paragraph 6 of the ABA
Statement of Policy and pursuant to the Company’s request, this will confirm as
correct the Company’s understanding as set forth in its audit inquiry letters to
us dated January 31, 2003 and February 11, 2003, that whenever, in the course of
performing legal services for the Company with respect to a matter recognized to
involve an unasserted possible claim or assessment that may call for financial
statement disclosure, we have formed a professional conclusion that the Company
must disclose or consider disclosure concerning such possible claim or
assessment, we, as a matter of professional responsibility to the Company, will
so advise the Company and will consult with the Company concerning the question
of such disclosure and the applicable requirements of Statement of Financial
Accounting Standards No. 5.

 

Sincerely,

LOGO [g17222ex10_8pg087.jpg]

BROAD AND CASSEL

 

cc:

  

Rosemary B. Trudeau, Vice President of Finance

Perry Ellis International, Inc.

BROAD AND CASSEL

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-51



--------------------------------------------------------------------------------

 

 

William L. Rikard, Jr.

Partner

Telephone: 704.335.9011

Direct Fax: 704.335.9689 williamrikard@parkerpoe.com

   LOGO [g17222ex10_8pg088.jpg]   

 

Three Wachovia Center

Suite 3000

401 South Tryon Street

Charlotte, NC 28202-1935

Telephone 704.372.9000

Fax 704.334.4706

www.parkerpoe.com

   February 19, 2003   

Deloitte & Touche LLP

200 South Biscayne Blvd.

Suite 400

Miami, FL 33131

ATTN: Jenell Milian

 

  Re: Perry Ellis International, Inc.

Dear Mr. Manas:

Ms. Rosemary B. Trudeau, Vice President of Finance of Perry Ellis International,
Inc. (the “Company”), has, by letter dated January 31, 2003, requested that we
furnish you with certain information in connection with your examination of the
Company’s financial statements as of January 31, 2003, and as of the date of
this letter.

Our representation has been limited to specific matters as to which we were
consulted by the Company. The information set forth herein is as of February 14,
2003 (the “Effective Date”), except as otherwise noted, and we disclaim any
undertaking to advise you of changes which may thereafter be brought to our
attention.

Subject to the foregoing, we advise you that as of January 31, 2003 and through
the Effective Date, we were not engaged to give substantive attention to, or
represent the Company in connection with, loss contingencies coming within the
scope of clause (a). Paragraph 5 of the Statement of Policy referred to in the
next to the last paragraph of this letter.

The Company has paid all outstanding invoices owed to this firm as of
January 31, 2003

This response is limited by and in accordance with ABA Statement of Policy
Regarding Lawyers’ Responses to Auditors’ Request for Information (December,
1975). Without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any pending or threatened litigation is qualified in its entirety by
Paragraph 5 of the Statement and the accompanying Commentary, which is an
integral part of the Statement. Consistent with the last sentence of Paragraph 6
of the ABA Statement of Policy, and pursuant to the Company’s request, this will
confirm as correct the Company’s understanding as set forth in its audit inquiry
letter to us that whenever, in the course of performing legal services for the
Company and its subsidiaries with respect to a matter recognized to involve an
unasserted possible claim or assessment that may call for financial statement
disclosure, we have formed a professional conclusion that the Company must
disclose or consider disclosing concerning such possible claim or assessment,
we, as a matter of professional responsibility to the Company, will so advise
the Company and will consult with the Company concerning the question of such
disclosure and the applicable requirements of Statement of Financial Accounting
Standards No. 5.

 

C-52



--------------------------------------------------------------------------------

This letter is furnished solely for your information and assistance in
connection with your examination of tire financial statements of the Company.
Unless the prior written consent of the firm is obtained, this letter is not to
be quoted or otherwise referred to in any financial statements or related
documents, nor filed with nor furnished to any governmental agency or any other
person.

 

Very truly yours, PARKER, POE, ADAMS & BERNSTEIN L.L.P. By:  

LOGO [g17222ex10_8pg089.jpg]

  William L. Rikard, Jr.

WLRjr/skt

cc: Ms. Rosemary Trudeau

 

C-53



--------------------------------------------------------------------------------

LOGO [g17222ex10_8pg090.jpg]

44 W. Flagler Street, Suite 2175

Miami Florida 33130

T 305-358-7676    F 305-358-6667

sspalaw@winstarmail.com

February 28, 2003

SENT VIA FAX: (305)960-1327

Deloitte & Touche LLP

Attention: Janell Millian

200 South Biscayne Boulevard

Suite 400

Miami, FL 33131-9985

 

  Re: Perry Ellis International, Inc.

Dear Ms. Millian:

Perry Ellis International, Inc. (hereinafter referred to as the “Company”)
requested that we furnish Deloitte & Touche LLP with certain information in
connection with its examination of the accounts of the Company as of January 31,
2002 and during the period from that date to the date of our response. Because
this firm does not represent the Company on an exclusive basis, there may exist
matters of a legal nature which may have a bearing on the Company as a result of
operations, financial conditions, or other matters with respect to the Company
which this firm would have not been consulted.

Subject to the foregoing and to the last paragraph of this letter we advise you
that since the commencement of our representation, we have hot .been engaged to
give substantive attention to, or represent, the Company in connection with loss
contingencies coming within the scope of clause (a) of paragraph 5 of the
Statement of Policy referred to in the last paragraph of this letter, except as
set forth in the attached Schedule A. Further, the information set forth herein
and on the attached Schedule A is, as of the date of this letter, current except
as otherwise noted and we disclaim any undertaking to advise you of changes that
thereafter may be brought to our attention.

The Company has advised us that, by making the requests set forth in its letter
to us, it does not intend to waive the attorney-client privilege with respect to
any information which the Company has furnished to us. Moreover, our response to
you should hot be construed in any way to constitute a waiver of the protection
of the attorney work-product privilege with respect to any of our files
involving the Company.

This response is limited by and is in accordance with, the request for
information specifically made by the Company and the ABA Statement of Policy
Regarding Lawyers’ Responses to Auditor’s Requests for Information. Without
limiting the generality of the foregoing, the limitations as set forth in that
Statement on the scope and use of this response are specifically incorporated
herein by reference, and any description herein of any loss contingencies are
qualified in its entirety by Paragraph 5 of the Statement and the accompanying
Commentary that is an integral part of the Statement. Consistent with the last
sentence in Paragraph 6 of the ABA Statement of Policy Regarding Lawyers’
Responses to Auditor’s Requests for Information and pursuant to the Company’s
request, this will confirm as correct the Company’s understanding as set forth
in its audit inquiry letter to us that whenever, in the course of performing
legal services for the Company with respect to a matter recognized to involve
any unasserted possible claim or assessment that may call for financial
statement disclosure; we form a professional conclusion that the Company must
disclose or consider disclosure concerning such possible claim or assessment,
we, as a matter of professional responsibility to the Company, will so advise
the Company and consult with it concerning the question of such disclosure and
the applicable requirements of the Statement of Financial Accounting Standards
No. 5.

 

C-54



--------------------------------------------------------------------------------

Audit Response

Page 2

The amount due from the Company to this firm for billed services and costs
through February 24, 2003 is *.

 

Very truly yours, SARAH STEINBAUM, P.A.

LOGO [g17222ex10_8pg091.jpg]

Sarah Steinbaum, for the firm

 

cc: Ms. Rosemary Trudeau

 

   

SARAH STEINBAUM

A Professional Association

    

44 W. Flagler Street

Suite 2175

Miami Florida 33130

    

T 305-358-7676

F 305-358-6667

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-55



--------------------------------------------------------------------------------

Audit Response

Page 3

*

 

   

SARAH STEINBAUM

A Professional Association

    

44 W. Flagler Street

Suite 2175

Miami Florida 33130

    

T 305-358-7676

F 305-358-6667

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-56



--------------------------------------------------------------------------------

SANDLER, TRAVIS & ROSENBERG, P. A.

 

      

ATTORNEYS AT LAW

1300 PENNSYLVANIA AVENUE, N.W.

WASHINGTON, D.C. 20004-3002

         PEGGY CHAPLIN               NICOLE BIVENS COLINSON

DAVID E. COHEN

JORGE ESPINOSA*

PHILIP S. GALLAS*

RONALD W. GERDES

CARLOS HALASZ

EDWARD M. JOFFE

GERSON M. JOSEPH*

JORGE R. LOPEZ

  

 

(202) 638-2230

FAX (202) 638-2236

E-MAIL ADDRESS: info@strtrade.com

  

SHANNON E. FLIRA

JO BRONSON HARRIS

WILLIAM H. HOUSTON

W. CHAD NESBIT

MICHELLE SALEM

DENNIS J. WAKEMAN

ADRIAN A. WILLIAMS

TRADE ADVISORS

JEANNETTE MIRABAL               CHANDRI NAVARRO-BOWMAN            

LARRY T. ORDET*

JEREMY ROSS PAGE*

TERESA M. POLINO

ARTHUR K. PURCELL

SUSAN L. RENTON

BETH C. RING*

LEONARD L. ROSENBERG

FRANCESCA RUSSO DI STAULO

GILBERT LEE SANDLER*

THOMAS G. TRAVIS

   February 14, 2003   

RAUL A. CASAL

PAUL G. GIGUERE

LEON I. JACOBSON*

TODD G. KOCOUREK*

NATHAN [ILLEGIBLE]

LEE MERMELSTEIN

JANA SIGARS

MONTY J. TILLES

STEPHEN P. WALROTH-SADURNI

KENNETH WOLF       OF COUNSEL NANCY J. WOLLIN*                          

 

SANDLER & TRAVIS

TRADE ADVISORYSERVICES

                 

*NOT ADMITTED IN DC

[ILLEGIBLE]BOARD CERTIFIED IMMIGRATION     & NATIONALITY LAW

        

DALLAS DETROIT

CONSULTING SERVICES

[ILLEGIBLE]RESIDENT IN ARGENTINA               

PRACTICE LIMITED TO ARGENTINIAN MATTERS ONLY

{ILLEGIBLE]BOARD CERTIFIED INTERNATIONAL LAW

              

 

Jenell Milian    Deloitte & Touche LLP    200 South Biscayne Blvd    Suite 400
   Miami, Fl 33131-9985    Sent via fax: 305-960-1327

RE: PERRY ELLIS INTERNATIONAL

Dear Ms. Millian:

We have been requested by Perry Ellis International (the "Company") to write to
you directly in connection with your audit of the Company. The request asks that
we advise you regarding any matters with respect to which we have been engaged,
or have devoted substantive attention, in the form of legal consultation or
representation on behalf of the Company and which involve:

 

  1. Pending or threatened litigation; and

 

  2. Unasserted claims and assessments;

 

  3. Other matters.

We understand our response should include matters that existed as of
September 30, 2001, together with matters that arose during the period from that
date to the date of this response.

We call to your attention the fact that our firm does not represent the Company
as general counsel. We have been retained as special counsel to the Company on
Customs matters and represent it only in connection with particular matters
arising under the Federal Customs and Tariff Laws and Regulations, which the
Company refers to us on a case-by-case basis.

MIAMI        NEW YORK        ATLANTA   
     BALTIMORE        SAN FRANCISCO        MEXICO CITY

CHICAGO        BUENOS AIRES

OFFICE KNOWN AS SANDLER, TRAVIS & ROSENBERG AND GLAD & FERGUSON, P.C.

 

C-57



--------------------------------------------------------------------------------

SANDLER, TRAVIS & ROSENBERG, P.A.

 

Jenell Milian

Deloitte & Touche LLP

February 14, 2003

Page 2

 

Subject to the foregoing, and the last paragraph of this letter, we do not know
of any pending or threatened litigation or of any claims or assessments
(asserted or unasserted) that may call for financial statement disclosure.
However, because the Company engages in importing merchandise into the United
States, it is always possible that the United States Customs Service will from
time to time assess claims or duties in excess of the amounts deposited upon
importation.

At the time merchandise is imported into the United States, the importer must
present an “entry” (documents describing the transaction) and estimated duties
to the Customs Service. Sometime after importation, the Customs Service
routinely reviews the entry to determine the proper classification (applicable
duty rate) and appraised value of the merchandise. Following this routine
review, the entry is “liquidated,” at which time the importer is advised whether
the duties deposited were correct, whether additional duties are due, or whether
a refund of excess duty will be issued.

The two preceding paragraphs are for the specific purpose of calling to your
attention that the deposit of duties made by the Company at the time merchandise
is imported does not terminate the Customs transaction, but that the Customs
transaction remains open until such time as liquidation has taken place and has
become final. Accordingly, it is possible that the Customs Service may assert
claims for duties in excess of those deposited on entries not yet liquidated.

As of this date, the Company owes * in fees and/or costs. This letter is solely
for your information and assistance, in connection with your audit of, and
report with respect to, the financial condition of the Company and it is not to
be quoted or otherwise referred to in any financial statements of the Company or
related documents without prior written consent of this firm.

We have not made an independent review of any of The Company's transactions or
contractual arrangements for the purposes of this response. Instead, we have
endeavored to determine .from our knowledge and records since the beginning of
The Company's fiscal year whether such service involved the types of matters
referred to in the request. We disclaim any undertaking to advise you of changes
which may be subsequently brought to our attention.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-58



--------------------------------------------------------------------------------

SANDLER, TRAVIS & ROSENBERG, P.A.

 

Jenell Milian

Deloitte & Touche LLP

February 14, 2003

Page 3

 

This response is limited by, and in accordance with, the ABA Statement of Policy
Regarding Lawyers' Responses to Auditors' Requests for Information (December
1975); without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any “loss contingencies” is qualified in its entirety by Paragraph 5 of the
Statement and the accompanying Commentary (which is an integral part of the
Statement), Consistent with the last sentence of Paragraph 6 of the ABA
Statement of Policy and pursuant to the Company's request, this will confirm as
correct the understanding as set forth in its audit inquiry letter to us that
whenever, in the course of performing legal services for the Company with
respect to a matter recognized to involve an unasserted possible claim of
.assessment that may call for financial statement disclosure, we have formed a
professional conclusion that the Company must disclose of consider disclosure
concerning such possible claim or assessment, we, as a matter of professional
responsibility to the Company, will so advise the Company and will consult with
the Company concerning the question of such disclosure and the applicable
requirements of Statement of Financial Accounting Standards No. 5.

 

Sincerely yours, SANDLER, TRAVIS & ROSENBERG, P.A. By:  

LOGO [g17222ex10_8pg095.jpg]

  Thomas G. Travis

 

TGT/mtc

  

cc:

  

George Feldenkreis

Oscar Feldenkreis

 

C-59



--------------------------------------------------------------------------------

   SANDLER, TRAVIS & ROSENBERG, P.A.         

ATTORNEYS AT LAW

THE WATERFORD

        

5200 BLUE LAGOON DRIVE

MIAMI, FL. 93136-2022

                      

PEGGY LOUIE CHAPLIN*

DAVID E. COHEN*

JORGE ESPINOSA

PHILIP S. GALLAS*

RONALD W. GERDES

CARLOS HALASZ

EDWARD M. JOFFE

GERSON M. JOSEPH

JORGE R. LOPEZ

MELISSA ANN MILLER*

  

 

(303) 267-9200

FAX (305) 267-5155

E-MAIL ADDRESS: [ILLEGIBLE]

WEBSITE: www.[ILLEGIBLE].com

 

February 14, 2003

 

NICOLE BIVENS COLLINSON SHANNON E. FURA

JO BRONSON HARRIS

WILLIAM H. HOUSTON

W. CHAD NESBIT

MICHELLE SALEM

RONALD J. SORlNI

DENNIS J. WAKEMAN

ADRIAN A. WILLIAMS

        TRADE ADVISORS

JEANNETTE MIRABAL           

CHANDRI NAVARRO-BOWMAN

LARRY T. ORDET

JEREMY ROSS PAGE

TERESA M. ROI INO*

ARTHUR K. PURCELL

SUSAN L. RENTON

BETH C. RING

LEONARD L. ROSENBERG

FRANCESCA RUSSO DI STAULO

    

PAUL G. GIGUERE*

LEON I. JACOBSON

TODD G. KOCOUREK

NATHAN I. [ILLEGIBLE]

LEE MERMELSTEIN*

JANA [ILLEGIBLE]

MONTY J. TILLES

STEPHEN P. WALROTH-SADURNI

        OF COUNSEL

GILBERT LEE SANDLER              

THOMAS G. TRAVIS

KENNETH WOLF

NANCY J. WOLLIN

       

 

SANDLER AND TRAVIS

TRADE ADVISORY SERVICES

 

DETROIT

CONSULTING SERVICES

[ILLEGIBLE] NOT ADMITTED IN DC

[ILLEGIBLE] BOARD CERTIFIED IMMIGRATION

    & NATIONALITY LAW

[ILLEGIBLE] BOARD CERTIFIED INTERNATIONAL LAW

 

Jenell Milian    Deloitte & Touche LLP    200 South Biscayne Blvd.    Suite 400
   Miami, Fl 33131-9985    Sent via fax: 305-960-1327

RE: PERRY ELLIS INTERNATIONAL

Dear Ms. Milian:

We have been requested by Perry Ellis International (the “Company”) to write to
you directly in connection with your audit of the Company. The request asks that
we advise you regarding any matters with respect to which we have been engaged,
or have devoted substantive attention, in the form of legal consultation or
representation on behalf of the Company and which involve;

 

  1. Pending or threatened litigation; and

 

  2. Unasserted claims and assessments;

 

  3. Other matters.

We understand our response should include matters that existed as of January 31,
2003 together with matters that arose during the period from that date to the
date of this response.

We call to your attention the fact that our firm does not represent the Company
as general counsel. We have been retained as special counsel to the Company on
Customs matters and represent it only in connection with particular matters
arising under the Federal Customs and Tariff Laws and Regulations, which the
Company refers to us on a case-by-case basis.

WASHINGTON, D.C    NEW YORK    ATLANTA    BALTIMORE   
 SAN FRANCISCO    MEXICO CITY

CHICAGO    BUENOS AIRES

•OFFICE KNOWN AS SANDLER, TRAVIS & ROSENBERG AND GLAD & FERGUSON P.C.

 

C-60



--------------------------------------------------------------------------------

SANDLER, TRAVIS & ROSENBERG, P.A.

 

Jenell Milian

Deloitte & Touche LLP

February 14, 2003

Page 2

 

Subject to the foregoing, and the last paragraph of this letter, we do not know
of any pending or threatened litigation or of any claims or assessments
(asserted or unasserted) that may call for financial statement disclosure.
However, because the Company engages in importing merchandise into the United
States, it is always possible that the United States Customs Service will from
time to time assess claims or duties in excess of the amounts deposited upon
importation.

At the time merchandise is imported into the United States, the importer must
present an “entry” (documents describing the transaction) and estimated duties
to the Customs Service. Sometime after importation, the Customs Service
routinely reviews the entry to determine the proper classification (applicable
duty rate) and appraised value of the merchandise. Following this routine
review, the entry is “liquidated,” at which time the importer is advised whether
the duties deposited were correct, whether additional duties are due, or whether
a refund of excess duty will be issued.

The two preceding paragraphs are for .the specific purpose of calling to your
attention that the deposit of duties made by the Company at the time merchandise
is imported does not terminate the Customs transaction, but that the Customs
transaction remains open until such time as liquidation has taken place and has
become final. Accordingly, it is possible that the Customs Service may assert
claims for duties in excess of those deposited on entries not yet liquidated.

As of this date, the Company owes * in fees and/or costs. This letter is solely
for your information and assistance in connection with your audit of, and report
with respect to, the financial condition of the Company arid it is not to be
quoted or otherwise referred to in any financial statements of the Company or
related documents without prior written consent of this firm.

We have not made an independent review of any of The Company’s transactions or
contractual arrangements for the purposes of this response. Instead, we have
endeavored to determine from our knowledge and records since the beginning of
The Company’s fiscal year whether such service involved the types of matters
referred to in the request. We disclaim any undertaking to advise you of changes
which may be subsequently brought to our attention.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-61



--------------------------------------------------------------------------------

SANDLER, TRAVIS & ROSENBERG, P.A.

 

Jenell Milian

Deloitte & Touche LLP

February 14, 2003

Page 3

 

This response is limited by, and in accordance with, the ABA Statement of Policy
Regarding Lawyers’ Responses to Auditors’ Requests for Information (December
1975); without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any “loss contingencies” is qualified in its entirety by Paragraph 5 of the
Statement and the accompanying Commentary (which is an integral part of the
Statement). Consistent with the last sentence of Paragraph 6 of the ABA
Statement of Policy and pursuant to the Company’s request, this will confirm as
correct the understanding as set forth in its audit inquiry letter to us that
whenever, in the course of performing legal services for the Company with
respect to a matter recognized to involve an unasserted possible claim or
assessment that may call for financial statement disclosure, we have formed a
professional conclusion that the Company must disclose or consider disclosure
concerning such possible claim or assessment, we, as a matter of professional
responsibility to the Company, will so advise the Company and will consult with
the Company concerning the question of such disclosure and the applicable
requirements of Statement of Financial Accounting Standards No. 5.

 

Sincerely yours, SANDLER, TRAVIS & ROSENBERG, P.A.

LOGO [g17222ex10_8pg098.jpg]

Thomas G. Travis

 

TGT/mtc

cc:

  

George Feldenkreis

Oscar Feldenkreis

 

C-62



--------------------------------------------------------------------------------

   DAVIDOFF & MALITO LLP  

ALBANY

[ILLEGIBLE] STATE STREET

ALBANY, N.Y. 12207

  

ATTORNEYS AT LAW

605 THIRD AVENUE

NEW YORK, N.Y. 10158

 

WASHINGTON, D.C.

444 NORTH CAPITOL STREET N.W. WASHINGTON, D.C. 20001

(518) 465-8230              (202)867-1117 FAX (518) 465-8650   

 

(212) 557-7200

FAX (212) 286-1884

 

FAX (202)458-1584

March 4, 2003

Deloitte & Touche LLP

200 S. Biscayle Boulevard, Suite 400

Miami, Florida 33131-9985

 

  Re: Perry Ellis International

Gentlemen:

By letter dated January 31, 2003 (the “Company Letter”), Rosemary Trudeau, Vice
President of Finance of the Company, has requested us to furnish to you certain
information in connection with your examination of the financial statements of
the Company as of January 31, 2003.

 

  I. Limitations of Professional Engagement

We call your attention to the following facts which indicate the limits of the
professional engagement of this firm by the Company.

(i) The engagement of firm by the Company was, both as of January 31, 2003, and
as of the date hereof, limited to specific matters which were referred to us by
the Company or .as to which we were consulted by the Company, and there may
exist matters of a legal nature which would have a bearing on the financial
statements of he Company under examination, but which were not referred to us by
the Company and as to which we have not been consulted by the Company.

(ii) As of January 31, 2003, and as of the date hereof, there may have been
matters of a legal nature which could have a bearing on the financial statements
of the Company which the Company referred to or as to which the Company
consulted with firms other than this firm.

(iii) As of January 31, 2003, and as of the date hereof, the referral of certain
matters to this firm by the Company and the consultation by the Company with
this firm as to certain matters were, in certain instances, for limited purposes
and not for the purpose of general representation or consultation with respect
to those matters. Our knowledge of such matters is limited by the scope of the
referral or consultation.

 

C-63



--------------------------------------------------------------------------------

DAVIDOFF MALITO LLP

March 4, 2003

Page 2

 

  II. Loss Contingencies - Overtly Threatened Or

       Pending Litigation

Subject to the limitations expressed in Section I of this letter and to Section
VII of this letter, we advice you that since the date of our retention as
counsel to the Company, we have not been engaged to act on behalf of the Company
and have not devoted substantive attention oh behalf of the Company in the form
of legal representation or consultation in connection with loss contingencies of
the Company which (i) come within the scope of clause (a) of Paragraph 5 of the
ABA Statement of Policy referred to in Section VII of this letter and
(ii) existed on January 31, 2003, except those matters specifically referred to
in Schedule I annexed hereto.

To the extent that the Company Letter requests an opinion with respect to the
outcome or exposure by reason of the matters referred to in Schedule I, we refer
to the limitations expressed in Section I of this letter and to Section VII of
this letter, and as contemplated by Paragraph 5 of the ABA Statement of Policy,
we give no opinion.

 

  III. Loss Contingencies - Unasserted Possible Claims

       Or Assessments

No material loss contingencies in the nature of unasserted possible claims or
assessments are specifically identified in the Company Letter, Accordingly,
subject to the limitations expressed in Section I of this letter and in Section
VII of this letter and as contemplated by Paragraph 5 of the ABA Statement
Policy, we make no comment upon material loss contingencies of that nature.

 

  IV. Contractually Assumed Obligations

We are not undertaking to comment in this letter upon any contractually assumed
obligations including leases, guarantees, endorsements, subordination
agreements, or commitments because (i) we understand that you can satisfy
yourselves with respect to matters of that nature through other audit
procedures, (ii) no contractually assumed obligations have been specifically
identified in the Company Letter and (iii) no comment has been specifically
requested with respect to any specifically identified matter of that nature
under Paragraph 5 of the ABA Statement of Policy.

 

C-64



--------------------------------------------------------------------------------

DAVIDOFF & MALITO LLP

 

March 4, 2003

Page 3

 

  V. Date As Of Which Information Provided

Except as otherwise noted, the information set forth herein is as of January 31,
2003, the date as of which we completed our internal review procedures for
purposes of preparing this letter. We disclaim any undertaking to advise you of
changes which may be brought to our attention after January 31, 2003.

 

  VI. ABA Statement of Policy

This response is limited by, and in accordance with, the ABA Statement of Policy
Regarding Lawyers’ Responses to Auditors Requests for Information (December
1975). Without limiting the generality of the foregoing, the limitations set
forth in such Statement on the Scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any “loss contingencies” is qualified in its entirety by paragraph 5 of the
Statement and the accompanying Commentary (which is an integral part of the
Statement). Consistent with the last sentence of Paragraph 6 of the ABA
Statement of Policy and pursuant to the undertaking of the Company as set forth
in the Company Letter that whenever, in the course of performing legal services
for the Company with respect to a matter recognized to involve an unasserted
possible claim or assessment that may call for financial statement disclosure we
have formed a professional, conclusion that the Company must disclose or
consider disclosure concerning such possible claim or assessment, we, as a
matter of professional responsibility to the , Company, will so advise the
Company and will consult with the Company concerning the question of such
disclosure and the applicable requirements of Statement of Financial Accounting
Standards No. 5.

 

  VII. Unbilled or Unpaid Charges for Services.

As of January 31, 2003, there is * in fees or charges due our firm.

 

Very truly yours,

LOGO [g17222ex10_8pg101.jpg]

DAVIDOFF & MALITO LLP

 

cc:    Rosemary B. Trudeau    Vice President of Finance    Perry Ellis
International    3000 NW 107 Avenue    Miami, Florida 33172

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-65



--------------------------------------------------------------------------------

DAVIDOFF & MALITO LLP

 

SCHEDULE I

 

1. Threatened and Existing Claims, Etc.:

None.

 

2. Judgments or Settlements:

None.

 

3. Litigation:

None.

 

C-66



--------------------------------------------------------------------------------

SCHEDULE 8.8

to

INFORMATION CERTIFICATE

Environmental Compliance

Each Company is in compliance with all environmental laws applicable to it.

 

C-67



--------------------------------------------------------------------------------

SCHEDULE 8.10

to

INFORMATION CERTIFICATE

Deposit Accounts: Investment Accounts

A. Part 1 - Deposit Accounts

 

Name of Company

  

Name and Address of Bank

   Account No.   

Purpose*

Perry Ellis International, Inc.    Bank of America    **   

Collection Acct.

subject to Lockbox

BBI Retail    Bank of America    **    Collection Acct. Jantzen Inc.    Bank of
America    **   

Collection Acct.

subject to Lockbox

Jantzen Apparel Corp.    Bank, of America    **    Collection Acct. PEI
Licensing, Inc.    Bank of America    **    Collection Acct. Supreme
International, Inc.    Bank of America    **    Collection Acct. Perry Ellis
International, Inc.    Bank of America    **    Money Purchase Pension Plan
Perry Ellis International, Inc.    Bank of America    **    Employee Benefit
Account Perry Ellis International Group Holdings    Bank of America    **   
Collection Acct. Perry Ellis International Europe, Ltd.    Bank of America    **
   Collection Acct. Salant Corporation    Bank of America    **   

Collection Acct.

subject to Lockbox

Salant Holding Corp.    Bank of America    **   

Collection Acct.

Subject to Lockbox

 

* For the “purpose” indicate either: (a) “collection account” if proceeds of
receivables or other assets are deposited in it, and note “lockbox” if it is
subject to lockbox servicing arrangements with the applicable bank or
“disbursement account” if it is a checking account or (b) account used for
transferring funds to third parties, and in addition, indicate if it is used for
a specific purpose, e.g., ““payroll”, “medical”, etc.

 

** Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-68



--------------------------------------------------------------------------------

B. Part 2 - Disbursement Accounts

 

Name of Company

  

Name and Address of Bank

   Account No.   

Purpose*

Perry Ellis International    Bank of America    **    Payables Perry Ellis
International    Bank of America    **    Primary Payables BBI Retail    Bank of
America    **    Payables BBI Retail    Bank of America    **    Payroll Perry
Ellis International    Bank of America    **    Payroll PEI Licensing, Inc.   
Bank of America    **    Payables/Payroll Supreme International Inc.    Bank of
America    **    Payables/Payroll Jantzen Apparel Corp.    Bank of America    **
   Payables/Payroll Jantzen Inc.    Bank of America    **    Payables/Payroll
Supreme Munsingwear Canada, Inc. (Canadian Dollars)    HSBC Bank Canada    **   
Payables & Collections Salant Corporation    Bank of America    **    Payables
Salant Corporation    Bank of America    **    Payroll Salant Holding
Corporation    Bank of America    **    Payables Salant Holding Corporation   
Bank of America    **    Payroll Supreme Munsingwear Canada, Inc. (US Dollars)
   HSBC Bank Canada    **    Payables Perry Ellis International    Ocean Bank   
**    Payment of vendor shipments for purchases on open account.

 

* For the “purpose” indicate either: (a) “collection account” if proceeds of
receivables or other assets are deposited in it, and note “lockbox” if it is
subject to lockbox servicing arrangements with the applicable bank or
“disbursement account” if it is a checking account or (b) account used for
transferring funds to third parties, and in addition, indicate if it is used for
a specific purpose, e.g., ““payroll”, “medical”, etc.

 

** Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-69



--------------------------------------------------------------------------------

Perry Ellis International    HSBC USA (L/C)    *    Payment of L/C’s Outstanding
Perry Ellis International    Cornmercebank (L/C)    *    Payment of L/C’s
Outstanding Perry Ellis International    IDB Bank of NY    *    Payment of L/C’s
Outstanding Perry Ellis Europe    Credit Lyonnais    *    Payable payments

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-70



--------------------------------------------------------------------------------

C. Part 3 - Investment and Other Accounts

 

Name of

Company

  

Name and Address

of Broker

or Other Institution

   Account No.   

Purpose

  

Types of

Investments

   Balance as of
May 12, 2003 Perry Ellis    Bank of America    *    Investment    Money market
and fixed rate term investments    * Salant    CIT          Money market    *

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-71



--------------------------------------------------------------------------------

SALANT CORPORATION

BANK ACCOUNTS

 

Bank

   Account #   

Type of Account

Domestic

          JP Morgan Chase Bank    **    Master Account*

1411 Broadway, 5th floor

     

New York, New York 10018

      JP Morgan Chase Bank Delaware      

(Controlled Disbursement Accounts)

   **    Accounts Payable*

6040 Tarbell Road

   **    Customs Brokerage*

Syracuse, New York 13206

   **    Accounts Payable* Stores    **    Payroll*    **    Payroll – Holding*
Manufacturers & Traders Trust Co.    **    Checking

1114 Avenue of the Americas

     

New York, New York 10036

      Sun Trust Bank    **    Depositary – Non Trade Receipts

201 Jackson Street

     

Thomson, Georgia 30824

     

Foreign

          Citibank    **    Birdhill – Hong Kong Checking Citibank    **   
Manhattan Far East – Hong Kong

Citibank Tower, 47th floor,

     

Citibank Plaza 3 Garden Road,

     

Central Hong Kong

   **    Manhattan Far East – Hong Kong Banco Del Cafe    **    Guatemala
Quetzals

Avenida La Reforma 9-30

   **    US dollars

Zona 9, (01009)

     

Guatemala, Guatemala

      Banco Inverlat    **    Foreign – Mexico – Note 1

H Colegio Militar #519

     

Colonia Roma

     

Piedras Negras Coah Mexico

     

 

* Accounts to be closed.

Note 1: will close when liquidation of subsidiary is completed

 

** Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-72



--------------------------------------------------------------------------------

CIT ACCOUNTS

 

Bank

   Account #   

Type of Account

JP Morgan Chase Bank    **    Lock Box - Salant*       Only (Including Deposit –
Stores Receipts JP Morgan Chase Bank    **    CIT-Multi Customer* Receipts Sun
Trust Bank    **    Trade Receipts* received in Augusta

 

* Accounts to be closed.

 

** Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-73



--------------------------------------------------------------------------------

PERRY ELLIS FACTORY OUTLET,

A DIVISION OF SALANT CORPORATION

BANK ACCOUNTS

 

Store No.

and Location

  

Bank

   Account # 1505 – Secaucus, NJ    Valley National Bank    *   

40 Meadowlands Parkway

     

Seacucus, NJ 07090

   1508 – Franklin Mills, PA    Citizens Bank    *   

PO Box 34789

     

Philadelphia, Pa 19101

   1509 – Wrentham, MA    Wrentham Cooperative Bank    *   

102 South Street

     

Wrentham, Ma 02093

   1510 – Sawgrass Mills, FL    Bank of America    *   

9990 West Oakland Park Blvd

     

Sunrise, Florida 33351

   1511 – Ellentown, FL    Bank of America    *   

7008 U.S. Highway 301 North

     

Ellentown, Florida 34222

   1513 – Riverhead, NY    The Suffolk County    *   

National Bank

     

1201 Ostrander Avenue

     

Riverhead NY 11901-9000

   1514 – Conway, SC    Bank of America    *   

424 Main Street

     

Conway, SC 29526

   1516 – Dawson, GA    Dawson County Bank    *   

P.O. Box 159

     

Dawsonville, GA 30534-0159

   1518 – Katy, TX    Coastal Banc    *   

1250 Pin Oak Road

     

Katy, TX 77494

   1519 – Elizabeth, NJ    Fleet Bank    *   

1201 Corbin Street

     

Elizabeth, NJ 07201

   1520 – Concord, NC    First Citizens Bank    *   

18 Lake Concord Road

     

Concord, NC 28025

   1521 – Destin, FL    Amsouth Bank of Florida    *   

91 Old Highway 98

     

Destin, Fl 32541

   1522 – Naples, FL    Colonial Bank    *   

8660 Corkscrew Road

     

Estero, Florida 33912

  

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-74



--------------------------------------------------------------------------------

PERRY ELLIS FACTORY OUTLET

A DIVISION OF SALANT CORPORATION

BANK ACCOUNTS

 

Store No.

and Location

  

Bank

   Account # 1523 – Camarillo, CA    Santa Barbara Bank    *   

2310 East Ponderosa Drive

     

Camarillo California 93010

   1524 – Orlando, FL    Suntrust Bank    *   

Mail Code 0766

     

P.O. Box 628096

     

Orlando, Florida 32897

   1525 – Alpine, CA    Borrego Springs Bank    *   

Suite F-l02

     

5005 Willows Road

     

Alpine, California 91901

   1526 – Allen, TX    American National Bank    *   

720 S Greenville Avenue

     

Allen, Texas 75002

   1527 – Arundel Mills, MD    Bank of America    *   

10 Church Circle, 2nd floor

     

Annapolis, Maryland 21401

   1528 – Potomac Mills, VA    Riggs Bank, N.A.    *   

2720 Potomac Mills Circle

     

Woodbridge, Virginia 22192

   1529 – Napa, CA    The Vintage Bank    *   

3271 Brown Valley Road

     

PO Box 2200

     

Napa, California 94558-0298

   1530 – Nashville, TN    Bank of America    *   

Financial Strategies Group

     

414 Union Street

     

Nashville, TN 37239

   1533 – Albertville, MN    Premier Bank Minnesota    *   

P.O. Box 220

     

Albertville, MN 55301

   1534 – Primm, NV    Bank of America    *   

NCI-003095-01

     

901 West Trade Street

     

Charlotte, NC 28255

  

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-75



--------------------------------------------------------------------------------

1535 – Foley, AL

   AmSouthBank    *   

1301 S. McKenzie Street

     

Foley, Al 36535

  

1536 – Gilroy, CA

   Bank of America    *   

P. O. Box 54139

     

Los Angeles, California 90054-0319

  

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-76



--------------------------------------------------------------------------------

PERRY ELLIS FACTORY OUTLET,

A DIVISION OF SALANT CORPORATION

BANK ACCOUNTS

 

Store No.

and Location

  

Bank

   Account # 1537 – Waterloo, NY    National Bank of Geneva    *   

1940 Route 720

     

Waterloo, New York 11365

   1538 – Lawrenceville, GA    First National Bank of Gwinnett    *   

2734 Meadow Church Road

     

Duluth, GA 30097

   1539 – Aurora, OH    Metropolitan Bank    *   

95 North Chillicothe Road

     

Aurora, Ohio 44202

   1542 – Lakewood, CO    1st Bank of Colorado    *   

10403 West Colfax Avenue

     

Lakewood, Colorado 80215

   1543 – Orlando, FL    Bank of America    *   

P.O. Box 25118

     

Tampa, Florida 33633-0900

   1544 – Las Vegas, NV    Bank of America    *   

P.O. Box 25118

     

Tampa, Florida 33633-0900

   3607 – San Marcos, TX    Frost National Bank    *   

P.O. Box 1600

     

San Antonio, Texas 78296-1400

   3608 – Tannersville, PA    The First National Bank of Palmerton    *   

P.O. Box 152

     

Tannersville, PA 18372

   3610 – Cabazon, CA    North County Bank    *   

1735 West Ramsey Street

     

Banning, California 92220-0848

   3612 – Harriman, NY    Manufacturers and Traders Trust Company    *   

Hudson Valley division

     

23 Lake Street

     

Monroe, New York 10950

  

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-77



--------------------------------------------------------------------------------

PERRY ELLIS FACTORY OUTLET,

A DIVISION OF SALANT CORPORATION

BANK ACCOUNTS

 

Store No.

and Location

  

Bank

   Account # 3651 – Clinton CT    Liberty Bank    *   

8 East Main Street

     

Clinton, Ct. 06413

   3656 – Milipitas, CA    Bank of America    *   

740 E. Calavares Blvd.

     

Milpitis, California 95035

   3660 – Rehoboth, DE    First Union    *   

4600 Highway One

     

Reheboth, Delaware 19971

  

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-78



--------------------------------------------------------------------------------

SCHEDULE 8.11

to

INFORMATION CERTIFICATE

Intellectual Property

 

I. Company: Perry Ellis International, Inc. and Its Subsidiaries

A. Trademarks

1. Owned

See Exhibit B hereto for additions to Information Certificate dated October 1,
2002.

2. Licensed

See Exhibit B hereto.

B. Patents

None.

C. Copyrights

The only patterns and designs that we immediately send to the U.S. Copyright
Office for official copyright registrations are those designs/patterns that we
purchase from design studios. We obtain copyright assignments from the studios,
and then we forward the patterns/designs to the U.S. Copyright Office for
registration because, in the event that someone accuses our company of
infringement, it is important to make sure that we properly own the designs that
we purchase. Many of these patterns/designs are not even used by us, and it is
very difficult to provide a full list of all of our copyrights because each
copyright application/registration has anywhere from 230 designs/patterns. When
a pattern/design is created by one of our own designers, we automatically own a
common law copyright in it. Due to the number of designs/patterns that are
constantly being created, it is virtually impossible to send out applications to
the Copyright Office. Therefore, we only officially copyright our own designs
when a situation arises where a third-party is copying our designs. In that
case, we file an application that requests special handling. A special handling
allows us to obtain a rushed copyright registration due to a pending litigation.

 

C-79



--------------------------------------------------------------------------------

SCHEDULE 8.12

to

INFORMATION CERTIFICATE

Subsidiaries; Affiliates; Investments

B. Subsidiaries (More than 50% owned by Company indicated)

 

Company

   Subsidiary    Jurisdiction of
Incorporation    Percentage
Owned See Exhibit A hereto.                  

C. Affiliates (Less than 50% Owned by Company)

 

Company

   Affiliate    Jurisdiction of
Incorporation    Percentage
Owned See Exhibit A hereto.         

D. Affiliates (Subject to common ownership with Company)

 

Company

   Affiliate    Jurisdiction of
Incorporation    Parent    Percentage Owned See Exhibit A hereto.

E. Shareholders (If widely held, only holders with more than 10%)

 

Company

   Shareholders    Jurisdiction of
Incorporation    Percentage
Owned See Exhibit A hereto.         

 

* If shareholders are individuals, indicate “N/A”.

 

C-80



--------------------------------------------------------------------------------

SCHEDULE 8.13

to

INFORMATION CERTIFICATE

Labor Matters

On September 9, 2002, the National Labor Relations Board (hereinafter, “NLRB”)
supervised an election to determine whether a labor organization, the United
Needletrades, Industrial and Textile Employees (hereinafter, the “Union”) would
be certified as the exclusive bargaining agent for certain employees working in
the Company’s Miami distribution center. The election results were 49 votes in
favor of the Union and 55 against. The Union filed administrative objections to
the election and, on April 15, 2003, the NLRB issued a Decision and Direction of
Second Election, directing its Miami Region 12 Office to conduct a second
election. The Union subsequently filed administrative charges alleging unfair
labor practices on May 1, 2003. A second election was held on May 30, 2003. The
results of that election have not been disclosed by the NLRB pending resolution
by the NLRB of the Union’s charges. No prediction can be made at the present
time regarding the outcome of that election or the pending charges. However, the
Company believes that there will be no Material Adverse Effect even if the Union
is certified as the exclusive bargaining representative for bargaining unit
employees.

Upon completion of the Salant merger and acquisition agreement Perry Ellis is
subject to a collective bargaining agreement in place at Salant’s Winnsboro,
South Carolina distribution facility.

 

C-81



--------------------------------------------------------------------------------

SCHEDULE 8.15

to

INFORMATION CERTIFICATE

Material Contracts

The following are Perry Ellis’ material contracts.

 

  1. Form of Indemnification Agreement

 

  2. 1993 Stock Option Plan, 2002 Stock Option Plan

 

  3. Directors Stock Option

 

  4. Amendment to Business Lease between George Feldenkreis and Perry Ellis
International, Inc. and its Subsidiaries relating to office facilities

 

  5. Profit Sharing Plan

 

  6. Amended and Restated Employment Agreement between Perry Ellis
International, Inc. and its Subsidiaries and George Feldenkreis

 

  7. Amended and Restated Employment Agreement between Perry Ellis
International, Inc. and its Subsidiaries and Oscar Feldenkreis

 

  8. Purchase and Sale Agreement dated as of December 28, 1998 among Salant
Corporation, Frost Bros. Enterprises, Inc., Maquiladora Sur, S.A. de C.V. and
Perry Ellis International, Inc. (the “Salant Purchase Sale Agreement”)

 

  9. First Amendment to the Salant Purchase and Sale Agreement dated as of
February 24, 1999

 

  10. Stock Purchase Agreement dated as of January 28, 1999 by and among Perry
Ellis International, Inc. and Christopher C. Angell, Barbara Gallagher and
Morgan Guaranty Trust Company of New York, as Trustees of the PEI Trust created
under Par. E. of Article 3 of the Agreement dated November 19, 1985, as amended
January 27, 1986 (the “Perry Ellis Purchase and Sale Agreement”)

 

  11. First Amendment to the Perry Ellis Purchase and Sale Agreement dated as of
March 31, 1999

 

  12. Employment Agreement between Allan Zwerner and Perry Ellis International,
Inc.

 

  13. Employment Agreement between Timothy B. Page and Perry Ellis
International, Inc. (Amendment to be included prior to closing)

 

  14. Perry Ellis International, Inc. Incentive Stock Option Plan

 

  15. Asset Purchase Agreement dated as of March 15, 2002 by and among Perry
Ellis International, Inc., Jantzen, Inc. and VF Canada, Inc.

 

  16. Employment Agreement between Alberto de Cardenas and Perry Ellis
International, Inc.

 

C-82



--------------------------------------------------------------------------------

  17. Agreement and Plan of Merger, date February 3, 2003, by and among Perry
Ellis, Connor Acquisition Corp. and Salant Corporation.

 

  18. Letter agreement, dated February 3, 2003, among Michael Setola, Perry
Ellis and Salant Corporation.

 

  19. Letter Agreement, dated February 3, 2003, among Awadhesh Sinha, Perry
Ellis and Salant Corporation.

 

C-83



--------------------------------------------------------------------------------

SALANT CORPORATION

INFORMATION CERTIFICATE

MATERIAL CONTRACTS

(EXCLUDES CIT CREDIT AGREEMENT TO BE TERMINATED)

(EXCLUDES PERRY ELLIS LICENSE AGREEMENTS)

 

1. Sub-License Agreement between Salant Corporation, as Grantor, and West Mill
Clothes, Inc. and Tuxaco Inc., as Grantees dated August 21, 1995, as amended by
agreement between Salant Corporation, as Grantor, and West Mill Clothes, Inc.
and Tuxaco Inc., as Grantees dated June 11, 2001.

 

2. Trademark Sale and Assignment Agreement between Salant Corporation as Seller
and Ashton Partners LLC as buyer Dated November     , 2000

 

3. Trademark License Agreement between Ocean Pacific Apparel Corp., as Licensor,
and Salant Corporation, as Licensee dated July 20, 2001 as amended by letter
agreements dated May 13, 2002, November 15, 2002 and November 15, 2002

 

4. License Agreement between Revah Holdings, Inc., as Licensor, and Salant
Holding Corporation as Licensee dated May 15, 2002

 

5. License Agreement between Salant Holding Corporation, as Licensor, and
Freed & Freed International, Ltd., as Licensee dated January 2, 2002, amended by
letter dated December 13, 2002

 

6. License Agreement between Salant Holding Corporation, as Licensor, and MMG
Clothing Corporation, as Licensee dated June 1, 1995

 

7. License Agreement between Salant Holding Corporation, as Licensor, and Pier
Connection Fashions, Inc., as Licensee dated August 1, 1998

 

8. Asset Purchase Agreement among Salant Holding Corporation, Axis Clothing
Corporation and Richard Solomon dated as of October 15, 2001

 

9. UNITE Memorandum of Understanding dated November 15, 2002 and draft agreement
with the United Needle Trades, Industrial, Textile Employees, AFL-CIO
September 1, 2002 – August 31, 2005.

 

10. Real Property Leases on the attached schedule

 

11. Salant Corporation Retirement Plan

 

12. Salant Corporation Pension Plan

 

13. Agreement between Salant Corporation and Pension Benefit Guaranty
Corporation, dated March 24, 1999

 

C-84



--------------------------------------------------------------------------------

Real Estate Leases

Salant Corporation is the tenant of all of the following leases unless marked
with an asterisk (*). The tenant of those properties marked with an asterisk is
Salant Holding Corporation.

 

Property Location

  

Store

Number

  

Lessor

  

Lease Date

36th floor

1114 Ave of the Americas

NY, NY 10036

28,523 approx sq. ft.

  

Corp/admin/

PE/Private

Label

  

W.R.Grace & Co-Conn

Village Center Dr Suite 210

Swedesboro, NJ 08085

(until 5-31-03)

   *

(included in 8th floor lease effective 6/1/03)

     

1114 TrizecHahn-Swig, LLC

1411 Broadway

NY, NY 10018

(beginning 6/1/03)

  

*

8th floor

1114 Ave of the Americas

NY, NY 10036

(includes “original demised premises” + “add’l 8th floor space”) 35,866 approx
sq.ft.

   None   

1114 TrizecHahn-Swig, LLC

1411 Broadway

NY, NY 10018

  

*

17th floor

1114 Ave of the Americas

NY, NY 10036

(included in 8th floor lease effective 1/1/97)

32,003 sq. ft total

  

Corp/admin/

MIS/Stores

  

1114 TrizecHahn-Swig, LLC

1411 Broadway

NY, NY 10018

   *

9th floor*

1350 Ave of Americas

NY, NY 10019

9,215 sq.ft.

   Tricots   

1350 LLC

225 Broadhollow Rd.

Melville, NY 11747

   *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-85



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

1058 Claussen Rd.

Suite 101

Augusta, GA 30907

County: Richmond

15,775 approx sq. ft.

  

Financial

Services/

MIS

  

Interstate West Office Park, LLP

1820 Independence

Square Suite A

Dunwoody, GA 30338

  

*

264 US 321 Bypass

Winnsboro, SC 29180

County: Fairfield

26,195-approx sq. ft.

  

Distribution

Storage

Warehouse

  

Killeen Properties, LLC

PO Box 96

Jonesville, NC 28642

  

*

Space No. 2A70

Dallas Market Center

2300 Stemmons Freeway

Dallas, TX 75207

County: Dallas

824 sq.ft.

  

Salant

Showroom

  

Dallas Market Center

Management Co, LTD

2100 Stemmons Frwy

Dallas, TX 75207

  

*

3rd floor*

44 West 55th Street

NY, NY 10019

1,608 sq.ft.

   Axis   

44 West 55th St. Assoc

c/o David Frankel Realty

160 East 65th St.

NY, NY 10021

  

*

8500 Higuera St.*

Culver City, CA 90232

12,600 sq.ft.

County: Los Angeles

   Axis   

Richard Solomon

c/o Silver & Freeman

2029 Century Park East

19th floor

Los Angeles, CA 90067

  

*

SALANT Lease Listing - Stores

Perry Ellis

Harmon Cove Outlet Center

20 Enterprise Avenue

Secaucus, NJ 07094

   Store 1505   

Hartz Mountain Assoc

400 Plaxa Drive

PO Box 1515

Secaucus, NJ 07096-1515

  

6/3/1992

Amended

5/30/2002

Perry Ellis

Franklin Mills Mall

1755 Franklin Mills Circle

Philadelphia, PA 19154

   Store 1508   

Franklin Mills Assoc LP

c/o The Mills Corp

1300 Wilson Blvd Ste 400

Arlington, VA 22209

   3/6/1997

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-86



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

Perry Ellis

Wrentham Village

Premium Outlets

One Premium Outlets Blvd

Space #490

Wrentham, MA 02093

   Store 1509   

Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   Sep-98

Perry Ellis

Sawgrass Mills Mall

12801 West Sunrise Blvd

Space #1023

Sunrise, FL 33323

   Store 1510   

Sunrise Mills (MLP), LP

c/o The Mills Corp

1300 Wilson Blvd Ste 400

Arlington, VA 22209

  

3/6/1997

Amended

3/30/2000

Perry Ellis

Gulf Coast Factory Shops

5119 Factory Shops Blvd

Space 925

Ellenton, FL 34222

   Store 1511   

Gulf Coast Factory Shops, LP

c/o Prime Retail, LP

19th Fl. 100 East Pratt St

Baltimore, MD 21202

   11/9/1998

Perry Ellis

Tanger Factory Outlet Stores

1219 Tanger Drive

Riverhead, NY 11901

   Store 1513   

Tanger Properties, LP

PO Box 10889

Greensboro, NC 27404-0889

   5/21/1999

 

C-87



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

Perry Ellis

Myrtle Beach Factory Stores

4618 Factory Shops Blvd

Suite L-160

Myrtle Beach, SC 29526

   Store 1514   

R.R. Myrtle Beach, Inc.

c/o Charter Oak Partners

8000 Towers Crescent Dr

Suite 950

Vienna, VA 22182

  

6/11/1999

Amended

10/28/2002

Perry Ellis

North Georgia Premium Outlets

800 Highway 400 South

Suite 1052

Dawsonville, GA 30534

   Store 1516   

Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   2/18/1999

Perry Ellis

Katy Mills

5000 Katy Mills Circle,

Suite 316

Katy, TX 77494

   Store 1518   

Katy Mills LP

c/o The Mills Corp

1300 Wilson Blvd

Suite 400

Arlington, VA 22209

   10/12/1999

Perry Ellis

Jersey Gardens Mall

651 Kapkowski Road,

Suite 2406

Elizabeth, NJ 07201

   Store 1519   

Glimcher Jersey Gardens, LLC

c/o Glimcher Properties LP

20 South Third Street

Columbus, OH 43215

   4/22/1999

Perry Ellis

Concord Mills

Concord Mills Blvd

Suite 274

Concord, NC 28027

   Store 1520   

Concord Mills, LP

c/o The Mills Corp.

1300 Wilson Blvd, Suite 400

Arlington, VA 22209

   8/23/1999

Perry Ellis

Silver Sands Factory Shops

10562 Emerald Coast Pkwy

W. #106

Destin, FL 32550

   Store 1521   

Silver Sands JV Partners

PO Box 16167

Mobile, AL 36616-0167

  

8/9/1999

(lease assignment date)

7/28/1994

(original lease)

 

C-88



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

Perry Ellis

Miromar Outlets

10801 Corkscrew Road

Suite #308

Estero, FL 33928

   Store 1522   

Miromar Property Phase II, LLC

24810 Burnt Pine Drive

Bernwood Courtyard, Suite 4

Bonita Springs, FL 34134

   12/29/1999

Perry Ellis

Camarillo Premium Outlets

850 E. Ventura Blvd

Suite 720

Camarillo, CA 93010

   Store 1523   

Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   4/5/2000

Perry Ellis

Orlando Premium Outlets

8200 Vineland Ave,

Space #445

Orlando, FL 32821

   Store 1524   

Simon/Chelsea Orlando

Development, LP

c/o Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   11/15/1999

Perry Ellis

Viejas Village Outlet Center

5001 Willows Road

Suite 308

Alpine, CA 91901

   Store 1525   

Viejas Springs Village

Outlet Center

5005 Willows Rd, Suite 213

Alpine, CA 91901

   Jun-00

Perry Ellis

Allen Premium Outlets

820 W. Stacy Road

Suite #136

Allen, TX 75013

   Store 1526   

Chelsea Allen Development LP

c/o Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   4/17/2000

Perry Ellis

Arundel Mills

7000 Arundel Mills

Circle, Ste 458

Hanover, MD 21076

   Store 1527   

Arundel Mills LP

c/o The Mills Corp.

1300 Wilson Blvd., Suite 400

Arlington, VA 22209

   8/14/2000

 

C-89



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

Perry Ellis

Potomac Mills

2700 Potomac Mills

Circle, Ste 520

Prince Williams, VA 22192

   Store 1528   

Potomac Mills Oper. Co., LLC

C/o The Mills Corp

1300 Wilson Blvd., Suite 400

Arlington, VA 22209

   4/3/2000

Perry Ellis

Napa Premium Outlets

915 Factory Store Drive

Napa, CA 94558

   Store 1529   

Chelsea Financing Partnership LP

c/o Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   5/30/2000

Perry Ellis

Opry Mills

221 Opry Mills Drive

Nashville, TN 37214

   Store 1530   

Opry Mills, LP

c/o The Mills Corp

1300 Wilson Blvd Ste 400

Arlington, VA 22209

   6/6/2000

Perry Ellis

Outlets at Albertville

6415 Labeaux Ave, NE

Ste C-50

Albertville, MN 55301

   Store 1533   

Albertville Factor Outlets, LLC

c/o JMJ Properties, Inc.

107 Sinclair Drive

Muskegon, MI 49441

   4/23/2001

Perry Ellis

32100 Las Vegas Blvd S

Space #208

Primm, NV 89019

   Store 1534   

Fashion Outlet of Las Vegas LLC

c/o Talisman

1500 San Remo Ave. Ste 135

Coral Gables, FL 33146

   Jan-01

Perry Ellis

Riviera Centre Factory Stores

2601 S. McKenzie Street, Ste #L-1A

Foley, AL 36535

   Store 1535   

R.R. Foley, Inc.

c/o Charter Oak Partners

8000 Towers Crescent Drive

Suite 950

Vienna, VA 22182

   8/22/2001

 

C-90



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

Perry Ellis

Gilroy Premium Outlets

8300 Arroyo Circle

Ste C-150

Gilroy, CA 95020

   Store 1536   

F/C Gilroy Development LLC

c/o Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   7/5/2001

Perry Ellis

Waterloo Premium Outlets

655 Route 318 Ste #B078

Waterloo, NY 13165

   Store 1537   

F/C Waterloo Development LLC

c/o Chelsea Property Group

103 Eisenhower Pkwy

Roseland, NJ 07068

   Jun-01

Perry Ellis

5900 Sugarloaf Pkwy

Space #271

Lawrenceville, GA 30043

   Store 1538   

Sugarloaf Mills LP

c/o The Mills Corp.

1300 Wilson Blvd., Suite 400

Arlington, VA 22209

   10/30/2001

Perry Ellis

Aurora Premium Outlets

South Chillicothe Road

Ste #145

Aurora, OH 44202

   Store 1539   

CPG Partners, LP

c/o Chelsea Property Group

103 Eisenhower Pkwy

Roseland, NJ 07068

   1/16/2002

Perry Ellis

Colorado Mills

14500 W. Colfax #164

Lakewood, CO 80401

   Store 1542   

Colorado Mills LP

c/o The Mills Corp

1300 Wilson Blvd Ste 400

Arlington, VA 22209

   9/30/2002

Perry Ellis

Belz International

Designer Outlets Centre

5263 International Drive

Suite C-2

Orlando, FL 32819

   Store 1543   

International Station, LTD

Belz Enterprises

100 Peabody PI, Ste 1400

Memphis, TN 38103

  

1/11/2002

Amended

1/10/2003

Perry Ellis

Belz Factory Outlet

World

7400 Las Vegas Blvd.

South

Space #30

Las Vegas, NV 89123

   Store 1544   

Las Vegas Outlet World, LTD

Belz Enterprises

100 Peabody PI, Ste 1400

Memphis, TN 38103

   2001

 

C-91



--------------------------------------------------------------------------------

Property Location

  

Store

Number

  

Lessor

  

Lease Date

Perry Ellis

San Marcos Factory Shops

Suite 740

3939 Interstate Hwy, 35 South

San Marcos, TX 78666

   Store 3607   

San Marcos Factory Stores, LTD

c/o The Print Group, Inc.

Suite 2401

36 South Charles St

Baltimore, MD 21201

   10/15/1992

Perry Ellis

Crossings Factory Stores

1000 Route 611, Suite #79

Tannersville, PA 18372

   Store 3608   

Outletter Associates

490 N Main Street, Suite 101

Pittston, PA 18640

   2/4/1994

Perry Ellis

Desert Hills Factory Stores

48400 Seminole Drive, Ste 508

Cabazon, CA 92230

   Store 3610   

Chelsea GCA Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   Feb-95

Perry Ellis

Woodbury Common Premium Outlets

684 Blue Bird Court Rte 32

Central Valley, NY 10917

   Store 3612   

CPG Partners, LP

C/o Chelsea Property Group

103 Eisenhower Pkwy

Roseland, NJ 07068

   May-01

Perry Ellis

Clinton Crossings Premium Outlets

20 Killingworth

Turnpike, Ste 246

Clinton, CT 06413

   Store 3651   

Chelsea GCA Realty Partnership, LP

103 Eisenhower Pkwy

Roseland, NJ 07068

   5/6/1996

Perry Ellis

Great Mall of the Bay Area

524 Great Mall Drive

Milpitas, CA 95035

   Store 3656   

Great Mall of the Bay Area Associates, LP

c/o Swerdlow Real Est. Grp

4561 Sheridan St Suite 200

Hollywood, FL 33021

   2/9/2001

Perry Ellis

Rehoboth Outlet Center

4565 Highway One,

Suite #122

Rehoboth, DE 19971

   Store 3660   

RBO Associates, LP

c/o Fisher Mgt Co

1869 Charter Lane

PO Box 10637

Lancaster, PA 17605-0637

   5/17/1996

 

C-92



--------------------------------------------------------------------------------

SCHEDULE 9.9

to

INFORMATION CERTIFICATE

Existing Indebtedness

 

1. Direct Debt

 

Company

  

Name/Address

of Payee

   Principal
Balance as of
04/30/03   

Nature of Debt

   Term Perry Ellis International, Inc.    Congress Financial Corp.    $
30,841,228    Revolving Credit Facility    2005 Perry Ellis International, Inc.
  

US Bank Corp.

(formerly State Street)

   $ 99,32,637    12  1/4% Senior Subordinated Notes    2006 Perry Ellis
International, Inc.   

US Bank Corp.

(formerly State Street)

   $ 61,282,101    9  1/2% Senior Secured Notes    2009

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   IDB Bank    $ 1,931,449    Letter of Credit Facility for Purchase of
Inventory    2003

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   HSBC Bank USA    $ 12,397,216    Letter of Credit Facility for Purchase of
Inventory    (1)

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   Commercebank, N.A.    $ 3,314,171    Letter of Credit Facility for Purchase
of Inventory    2003 Supreme Realty, LLC    State Farm Life Insurance Company   
$ 11,600,000    Financing for Purchase of Real Property    2009 Perry Ellis
International, Inc.    Winthrop Resources Corporation    $


 

32,110


per month

   Lease of Equipment    2005

 

C-93



--------------------------------------------------------------------------------

2. Guarantees

 

Company

  

Primary

Obligor

  

Name/Address

of Payee

   Principal
Balance as of
04/30/03   

Nature of Debt

   Term

Supreme International, Inc.

PEI Licensing, Inc.

Jantzen, Inc.

  

Perry Ellis International,

Inc.

      $ 99,32,637    12  1/4% Senior Subordinated Notes    2006

BBI Retail, L.L.C.

Supreme Real Estate I, LLC

Supreme Real Estate II, LLC

Supreme Realty, LLC Supreme International Corporation de Mexico, S.A. de C.V.

Supreme Munsingwear Canada, Inc.

  

Perry Ellis International,

Inc.

      $ 61,282,101    9  1/2% Senior Secured Notes    2009

Perry Ellis International, Inc.

   Supreme Realty, LLC   

State Farm Life Insurance Company, One State Farm Plaza, E-3,

Bloomington, IL 61710

   $ 11,600,000    Financing for Purchase of Real Property    2009

 

C-94



--------------------------------------------------------------------------------

SCHEDULE 9.10

to

INFORMATION CERTIFICATE

Loans and Advances

 

Company

  

Name/Address

of Debtor

   Outstanding Balance
Of Loan as of 04/30/03

Supreme International, Inc.

  

Perry Ellis Europe

BBI Retail, L.L.C.

Jantzen, Inc.

   *


*

*

Jantzen, Inc.

   Supreme Munsingwear Canada Inc.    *

Supreme Munsignwear Canada Inc.

   Supreme International, Inc.    *

See also Schedule 9.9 hereto.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

C-95



--------------------------------------------------------------------------------

EXHIBIT A

Full and exact name of each company as set forth in its organizational
documents, including type of registered organization, is as follows:

Perry Ellis International, Inc., a Florida corporation, organized on April 5,
1967, under the laws of the State of Florida, and is in good standing under the
laws of Florida. Florida organizational identification number is: 315500. The
Federal Employer Identification Number is: 591162998.

Officers: George Feldenkreis; Chief Executive Officer and Chairman of the Board;
Oscar Feldenkreis, President and Chief Operating Officer; Timothy B. Page, Chief
Financial Officer; Fanny Hanono, Secretary; Albert de Cardenas, Senior Vice
President and General Counsel; Rosemary B. Trudeau, Vice President – Finance;
and Geri Mankoff, Assistant Secretary.

Directors: George Feldenkreis; Oscar Feldenkreis; Marc Balmuth; Ronald L. Buch;
Salomon Hanono; Joseph P. Lacher; Gary Dix; Leonard Miller; and Allan Zwerner.

Shareholders: George Feldenkreis; Oscar Feldenkreis and FMR Corporation.

Supreme International, Inc., a Delaware corporation, organized on April 15,
2002, qualified to do business in Florida on September 25, 2002 and South
Carolina on October 28, 2002, and is in good standing under the laws of such
States. Delaware, Florida and South Carolina organizational identification
numbers are 3514453, F02000004856 and N/A, respectively. The Federal Employer
Identification Number is: 42-1534564.

Officers: Timothy B. Page, President; Rosemary B. Trudeau, Treasurer; and Geri
Mankoff, Secretary.

Directors: George Feldenkreis; Oscar Feldenkreis; and Anthony Macaione.

Shareholder: Perry Ellis International, Inc.

Jantzen, Inc., a Delaware corporation, organized on April 15, 2002, qualified to
do business in Oregon and South Carolina on October 14, 2002, in Florida on
August 7, 2002 and in New York, and is in good standing under the laws of such
States. Delaware organizational identification number is: 3514448. The Federal
Employer Identification Number is: 42-1534560.

Officers: George Feldenkreis, President; Rosemary B. Trudeau, Treasurer; and
Geri Mankoff, Secretary.

Directors: Oscar Feldenkreis; Timothy B. Page; and Anthony Macaione.

Shareholder: Perry Ellis International, Inc.

 

C-96



--------------------------------------------------------------------------------

PEI Licensing, Inc., a Delaware corporation, organized on April 15, 2002, under
the laws of the State of Delaware, qualified to do business in New York on
August 12, 2002, and is in good standing under the laws of such States. Delaware
organizational identification number is: 3514450. The Federal Employer
Identification Number is: 42-1534568.

Officers: Timothy B. Page, President; Rosemary B. Trudeau, Treasurer; and Geri
Lynn Mankoff, Secretary.

Directors: George Feldenkreis; Anthony Macaione; and Alan Zwerner.

Shareholder: Perry Ellis International, Inc.

Jantzen Apparel Corp., a Delaware corporation, organized on June 15, 1993,
qualified to do business in New York on August 12, 2002, and Oregon on
August 12, 2002, and is in good standing under the laws of such States.
Delaware, New York and Oregon organizational identification numbers are 2340213,
N/A and 097686-98. The Federal Employer Identification Number is: 51-0348614.

Officers: Timothy B. Page, President; Rosemary B. Trudeau, Treasurer and Vice
President, Finance; and Geri Lynn Mankoff, Secretary.

Directors: Alan Zwerner; George Feldenkreis; and Anthony Macaione.

Shareholder: Perry Ellis International, Inc.

BBI Retail, L.L.C., a Florida limited liability company, organized on
December 3, 2001, under the laws of the State of Florida, and is in good
standing under the laws of Florida. Florida organizational identification number
is: L01000020768. The Federal Employer Identification Number is: N/A.

Officers: George Feldenkreis, President; and Rosemary Trudeau, Secretary.

Directors: George Feldenkreis; and Rosemary Trudeau.

Managing Member: Perry Ellis International, Inc., a Florida corporation

Supreme Munsingwear Canada Inc., a corporation organized under the laws of
Canada, organized on May 24, 1996, and is in good standing under the laws of
such country. Canadian organizational identification number is: 326274-0. The
Federal Employer Identification Number is: N/A.

Officers: Leonard Black, President; George Feldenkreis, Vice President; Oscar
Feldenkreis, Vice President; Fanny Hanono, Vice President; Geri Lynn Mankoff,
Vice President; and Rosemary Trudeau, Treasurer and Secretary.

Director: Leonard Black

Shareholder: Perry Ellis International, Inc.

 

C-97



--------------------------------------------------------------------------------

Supreme Realty, LLC, a Florida limited liability company, organized on July 1,
2002, and is in good standing under the laws of Florida. Florida organizational
identification number is: L02000016462. The Federal Employer Identification
Number is: N/A.

Manager: Rosemary Trudeau

Members: Supreme Real Estate I, LLC and Supreme Real Estate II, LLC.

 

Membership Interest:   Supreme Real Estate I, LLC – 50%   Supreme Real Estate
II, LLC – 50%

Supreme Real Estate I, LLC, a Florida limited liability company, organized on
June 19, 2002, and is in good standing under the laws of Florida. Florida
organizational identification number is: L02000015313. The Federal Employer
Identification Number is: N/A.

Manager: Rosemary Trudeau

Member: Supreme International, Inc.

Supreme Real Estate II, LLC, a Florida limited liability company, organized on
June 19, 2002, and is in good standing under the laws of Florida. Florida
organizational identification number is: L02000015314. The Federal Employer
Identification Number is: N/A.

Manager: Rosemary Trudeau

Member: Supreme International, Inc.

Perry Ellis Real Estate Corporation, a Delaware corporation, organized on May 9,
2002, under the laws of the State of Delaware, qualified to do business in South
Carolina on September 24, 2002, and is in good standing under the laws of such
States. Delaware organizational identification number is: 3523594. The Federal
Employer Identification Number is: 74-3043466.

Officers: George Feldenkreis, President; Timothy B. Page, Vice President; Geri
Lynn Mankoff, Secretary; and Rosemary B. Trudeau, Treasurer.

Directors: Oscar Feldenkreis; Timothy B. Page; and Anthony Macaione.

Connor Acquisition Corp., a Delaware corporation, organized on December 16,
2002, under the laws of the State of Delaware and is in good standing under the
laws of Delaware. Delaware organizational identification number is: 3602767. The
Federal Employer Identification Number is: 32-0068136

 

C-98



--------------------------------------------------------------------------------

Officers: Timothy B. Page, President; Rosemary B. Trudeau, Treasurer; and Geri
Mankoff, Secretary.

Directors: George Feldenkreis and Oscar Feldenkreis.

SALANT CORPORATION

As of March 19, 2003    SUBSIDIARIES

 

ACTIVE ENTITY

 

JURISDICTION

 

LOCATION

 

DIRECTORS

 

OFFICERS

 

EIN NUMBER

 

ORGANIZATION
NUMBER

Salant Corporation   Delaware  

1114 Avenue of the Americas

New York, NY 10036

 

G. Raymond Empson,

Ben Evans

Rose Peabody Lynch

 

Michael J. Setola,

Chairman of the Board and Chief Executive Officer Awadhesh K. Sinha, Chief
Operating Officer and Chief Financial Officer

William O. Manzer, President of Perry Ellis Menswear Division

Jerry J. Kwiatkowski, Executive Vice President of Design Howard Posner,
Executive Vice President of Global Sourcing,

James B. McCrudden, Vice President Finance & Controller & Assistant Secretary

William R. Bennett, Vice President Treasurer & Assistant Secretary

  13-3402444   2123087 SALANT HOLDING CORPORATION   Delaware  

1114 Avenue of the Americas

New York, N.Y. 10036

  Michael J. Setola   Michael J. Setola. Chief Executive Officer and President  
13-4116384   3198575       Awadhesh K Sinha   Awadhesh K Sinha           William
R Bennett  

Chief Operating Officer and Treasurer

William R Bennett, Secretary

   

 

C-99



--------------------------------------------------------------------------------

SALANT CARIBBEAN, S.A.   Guatemala   Calzada Roosevelt 22-43 Zona 11   Michael J
Setola- President     NA       Tikal Futura Torre Luna   Awadhesh Sinha- Vice
President & Secretary           Oficina 12 C   Howard Posner-Director          
Guatemala, Guatemala   Ericl Sterkel-Director       SALANT (FAR EAST) LIMITED  
Hong Kong   22/F. Ten Sheng Centre   Leo Tsai     NA      

64 Hoi Yuen Road

Kwun Tong, Kowloon

Hong Kong

 

Mike Setola

Awadhesh Sinha

William Bennett

James McCrudden

      BIRDHILL, LIMITED   Hong Kong  

22/F. Ten Sheng Centre

64 Hoi Yuen Road

Kwun Tong, Kowloon

Hong Kong

 

Leo Tsai

Mike Setola

Awadhesh Sinha

William Bennett

James McCrudden

    NA  

 

C-100



--------------------------------------------------------------------------------

Salant Corporation is licensed to do business in the following states:

 

Alabama    Arkansas          California    Colorado          Connecticut   
Delaware          Florida    Georgia          Idaho    Illinois          Indiana
   Iowa          Kentucky    Louisiana          Maine    Massachusetts         
Michigan    Minnesota          Mississippi    Missouri          Nevada    New
Hampshire          New Mexico    New Jersey          New York    North Carolina
         Ohio    Oklahoma          Oregon    Tennessee          South Carolina
   Vermont          Texas    Washington          Virginia    West Virginia      
   Pennsylvania    Wisconsin         

Salant Holding Corporation is licensed to do business in the following state:

New York

 

C-101



--------------------------------------------------------------------------------

INACTIVE MAQUILADORA SUR, S.A. de C.V.   Mexico    

in care of

Michael J. Setola.Chief

Executive Officer

    NA   (Note liquidation is pending settlement Of outanding Litigation)    
Mario Jauregui   Awadhesh K. Sinha,Chief Financial Officer          

Despacho Jauregui Asociados, S.C.

Calle San Judas No. 511 Frac. Valle San Jose, Piedras Negras, Coah, C.P. Mexico

  Mario H. Jauregui, Secretary       CARRIZO MANUFACTURING CO.SA, de C.V.  
Mexico    

in care of

Michael J. Setola.Chief Executive Officer

    NA       Mario Jauregui   Awadhesh K. Sinha,Chief Financial Officer      
(Note liquidation is pending settlement Of outanding Litigation)     Despacho
Jauregui Asociados, S.C. Calle San Judas No. 511 Frac. Valle San Jose, Piedras
Negras, Coah, C.P. Mexico   Mario H. Jauregui, Secretary      

ENTITY

 

JURISDICTION

 

LOCATION

 

DIRECTORS

 

OFFICERS

 

EIN NUMBER

 

ORGANIZATION
NUMBER

MANHATTAN INDUSTRIES, INC.   Delaware    

in care of

Michael J. Setola

 

Michael J. Setola.

Chairman & Chief Executive Officer

  13-1005390      

Salant

1114 Avenue of the Americas Corporation

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

William R. Bennett,V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

    SLT SOURCING, INC.   New York    

in care of

Michael J. Setola

  Michael J. Setola. Chairman & Chief Executive Officer   13-1535273      

Salant

1114 Avenue of the Americas Corporation

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

          William R. Bennett   William R. Bennett,V.P. and            

Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

   

 

C-102



--------------------------------------------------------------------------------

DENTON MILLS, INC.   Delaware    

in care of

Michael J. Setola

  Michael J. Setola.Chairman & Chief Executive Officer   13-3415982      

Salant Corporation

1114 Avenue of the Americas

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

          William R. Bennett  

William R. Bennett, V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

    VERA LICENSING, INC.   Nevada    

in care of

Michael J. Setola

  Michael J. Setola.Chairman & Chief Executive Officer   13-2880251      

Salant Corporation

1114 Avenue of the Americas

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

          William R. Bennett  

William R. Bennett, V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

    VERA LINEN MANUFACTURING, INC.   Delaware    

in care of

Michael J. Setola

  Michael J. Setola.Chairman & Chief Executive Officer   13-2868879  

 

C-103



--------------------------------------------------------------------------------

   

Salant Corporation

1114 Avenue of the Americas

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

          William R. Bennett  

William R. Bennett, V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

    CLANTEXPORT, INC.   New York    

in care of

Michael J. Setola

  Michael J. Setola.Chairman & Chief Executive Officer   13-3261251      

Salant Corporation

1114 Avenue of the Americas

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

          William R. Bennett  

William R. Bennett, V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

    MANHATTAN INDUSTRIES, INC.   New York    

in care of

Michael J. Setola

  Michael J. Setola.Chairman & Chief Executive Officer   13-1005390      

Salant Corporation

1114 Avenue of the Americas,

New York, N.Y. 10036

  Awadhesh K Sinha  

Awadhesh K. Sinha

Chief Operating Officer and Chief Financial Officer

William R. Bennett,V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

   

 

C-104



--------------------------------------------------------------------------------

FROST BROS ENTERPRISES, INC.   Texas    

in care of

Michael J. Setola

  Michael J. Setola.Chairman & Chief Executive Officer   74-2343035    

Salant Corporation

1114 Avenue of the Americas

New York, N.Y. 10036

  Awadhesh K Sinha   Awadhesh K. Sinha Chief Operating Officer and Chief
Financial Officer         William R. Bennett  

William R. Bennett, V.P. and Assistant Secretary

James B. McCrudden.VP and Assistant Secretary

 

 

C-105



--------------------------------------------------------------------------------

OTHER SUBSIDIARIES AND AFFILIATES:

Perry Ellis International Europe Limited, an Irish corporation

Shareholder: Perry Ellis International Group Holdings Limited.

Perry Ellis International Group Holdings Limited, a non-resident Irish
corporation

Shareholder: Perry Ellis International, Inc.

Supreme International Co. Canada Limited, a corporation organized under the laws
of Canada

Directors: George Feldenkreis; and Jeff Ottis

Shareholder: Perry Ellis International, Inc. 51% and Grand National Apparel 49%.

Supreme International Corporation de Mexico, S.A. de C.V., a Mexican
corporation, organized on July 8, 1997, and is in good standing under the laws
of such country. Mexican organizational identification number is: N/A. The
Federal Employer Identification Number is: N/A.

Officers: Rosemary Trudeau, President; Geri Mankoff, Treasurer; and Joseph
Roisman, Secretary.

Directors: George Feldenkreis; and Rosemary Trudeau.

Shareholder: Perry Ellis International, Inc.

 

C-106



--------------------------------------------------------------------------------

EXHIBIT B

Additional Perry Ellis License Agreements Established Since July, 2002

 

Name:    Maple Hosiery, Ltd. Date:    April 3, 2003 Trademarks:    PE, PEP, PEA
Territory:    Canada Product:    Men’s Socks Name:    Superior International,
Inc. - Panama Date:    Jan. 1 2003 Trademarks:    PE, PEA Territory:   
Caribbean/Central America/South America Product:    PE: Women’s dress casual
sportswear/related separates & collections    PEA: Women’s jeanswear and
activewear for junior customer Name:    Diorvett International Zona Libre, SA -
Chile Agreement Date:    Nov. 4, 2002 Trademarks:    PE, PEP, PEA Territory:   
Chile Product:    PE: Men’s Sportswear/Dress shirts/Outerwear/Socks/Swimwear   
PEP: Men’s Outerwear/dress shirts/socks/SLG’s/jewelry (ie; cufflinks, necktie
pins, money clips, key chains)    PEA: Men’s jeanswear/outwear/Swimwear Name:   
Segye Corporation Date:    Aug. 2, 2002 Trademarks:    PE, PEP Territory:   
Korea Product:    Women’s Sportswear Name:    Shinwon Industrial Co., Ltd. Date:
   Sept. 25, 2002 Trademarks:    PE, PEP Territory:    Korea Product:    Men’s
Neckties    Men’s and Women’s scarves and mufflers

 

C-107



--------------------------------------------------------------------------------

Name

 

Date

 

Territory

 

Trademarks

 

Products

 

Note

Knothe N&S Footwear   01-Aug-02   US   Munsingwear   Loungewear Men’s & Boy’s
Shoes - Casual & Athletic, Athletic Socks     15-Nov-02   US   Original Penguin
    Sockyard   30-Nov-02   US   Munsingwear/Grand Slam   Men’s and Boy’s Hosiery
  Paradise Shoes         Shoes, Sneakers,     01-Jan-03   US   Cubavera/Havanera
  Belts and Hosiery   Isaco   01-Aug-02   US   John Henry   Loungewear  
Tropi-Tracks         Casual and Leisure Footwear for M, W & C     01-Jan-03   US
  Jantzen     Master SRL         Swimwear/Sportswear     01-Jan-03  

Italy/non-

exclusive

Europe

  Jantzen     Sports City         Men’s Apparel,   contract signed on Jan 31,
2003 but does not begin till July 1, 2003   31-Jan-03   Mexico   Grand
Slam/Munsingwear     Sports City   01-Jan-03   Puerto Rico   Grand
Slam/Munsingwear   Men’s Sportswear & Accessories   Superior         Men’s &
Women’s Sportswear,     01-Jan-03  

Central & South

America,

Carribiean

  Cubavera     Superior         Men’s & Women’s Sportswear,     01-Jan-03  

Central & South America,

Carribiean

  Mondo di Marco     B&O Co. Ltd.         Men’s Sportswear     01-Jan-03  
Vietnam   Manhattan/John Henry     Hansung   31-Jul-02   Korea   Manhattan  
Men’s Dress shirts   Industrias Topaz         Men’s Wearing Apparel excluding
shoes     01-Aug-02   El Salvador   Manhattan     Woohyun   31-Jul-02   Korea  
Manhattan   Men’s Neckwear  

 

C-108



--------------------------------------------------------------------------------

GUIDELINES FOR PREPARATION OF INFORMATION CERTIFICATE

Annexed hereto is a form of Information Certificate, which you should complete
carefully and accurately.

Please note:

1. The Information Certificate should be completed by you in consultation with
your attorneys and accountants.

2. To the extent there is insufficient space provided in the Information
Certificate for a response to any question, please include additional pages as
exhibits to the certificate.

3. The Information Certificate should be returned to us as soon as possible
since the information in it is necessary for us to prepare the loan
documentation.

4. The Information Certificate will be included as an exhibit to the Loan and
Security Agreement between us. The numbers of the schedules provided for in the
Information Certificate correspond to the sections of the Loan and Security
Agreement covering the applicable matter where such schedules are referenced.

If you have any questions in connection with the preparation of the Information
Certificate, please let us know.

Thank you for your cooperation and we look forward to continuing to work with
you.

CONGRESS FINANCIAL CORPORATION (FLORIDA)

MIA1\CORPSEC\283942.4

18923/0031

 

C-109



--------------------------------------------------------------------------------

EXHIBIT D

TO

AMENDMENT NO. 1

List of Salant Subsidiaries

Salant Caribbean, S.A.

Birdhill Limited

Salant Far East Ltd.

 

D-1